


Exhibit 10.17

 

AMENDED AND RESTATED MASTER LEASE

 

(THERIAC ROLLUP, LLC PROPERTIES — ARIZONA)

 

This Amended and Restated Master Lease (Theriac Rollup, LLC Properties)(this
“Master Lease”) is entered into as of March 31, 2015 (the “Effective Date”)
between Theriac Rollup, LLC, a Florida limited liability company and its
undersigned wholly-owned subsidiaries (“Landlord”), and, collectively, and each
of the undersigned entities identified as “Tenant”, for the five (5) real
property parcels and improvements thereon (collectively, the “Facilities”) set
forth on Schedule 1, as legally described on Exhibit A, (the “Premises”), each
used as a radiation or oncology related medical office building (individually as
so utilized, as such utilization may be changed pursuant to Section 7.1(a) and
collectively, the “Business”). Pursuant to its concurrent Guaranty, Radiation
Therapy Services, Inc., now known as 21st Century Oncology, Inc., a Florida
corporation (“Guarantor”) has guaranteed Tenant’s obligations hereunder. In
consideration of the mutual covenants, conditions and agreements set forth
herein, Landlord hereby leases the Premises to Tenant for the Term upon the
terms and conditions provided below. Certain capitalized terms used in this
Master Lease are defined on Exhibit E.

 

RECITALS

 

A.            This Master Lease is an amendment and restatement of certain
rights and obligations under that certain Master Lease dated as of March 31,
2010 (the “Original Lease”), between Landlord and certain of its wholly-owned
subsidiaries and Tenant, as guaranteed by Guarantor, pursuant to the Original
Lease and as further evidenced by that certain Continuing Lease Guaranty from
Guarantor in favor of Landlord dated on or about the date hereof (the
“Guaranty”).

 

B.            Landlord has sold and transferred certain of the facilities under
the Original Lease to HCP-RTS, LLC, a Delaware limited liability company,
pursuant to which a separate Amended and Restated Master Lease (Carter Validus
RTS Properties), dated March 31, 2015 has been entered into between HCP-RTS, LLC
and certain tenants under the Original Lease for such facilities, and Landlord
has retained the ownership of the Facilities identified in this Master Lease.

 

C.            In connection with the retained ownership by Landlord of the
Facilities and the Premises identified herein, Landlord and Tenant have executed
this Master Lease to evidence their respective rights and obligations with
respect to the Facilities and the Premises, and Guarantor has executed this
Master Lease to evidence its guaranty of the obligations of Tenant under this
Master Lease.

 

RECOGNITION OF MASTER LEASE;

IRREVOCABLE WAIVER OF CERTAIN RIGHTS

 

Tenant and Landlord each acknowledge and agree that the terms and conditions of
this Master Lease constitute a single, indivisible lease of the entire Premises
and shall be uniformly applied to the Facilities and the Premises. The Minimum
Rent, other amounts payable hereunder and all other provisions contained herein
have been negotiated and agreed upon based on the intent to lease the entirety
of the Premises as a single and inseparable transaction pursuant to this Master
Lease, and such Minimum Rent, other amounts and other provisions would have been
materially different had the parties intended to enter into separate leases for
each of the Facilities or Premises.

 

--------------------------------------------------------------------------------


 

Tenant and Guarantor each acknowledge and agree that Landlord is entering into
this Master Lease as an accommodation to Tenant and Guarantor. Each of the
entities comprising Tenant and Guarantor, in order to induce Landlord to enter
into this Master Lease, to the extent permitted by law:

 

A.                                    Agrees, acknowledges and is forever
estopped from asserting to the contrary that the statements set forth in the
first sentence of this Section are true, correct and complete;

 

B.                                    Agrees, acknowledges and is forever
estopped from asserting to the contrary that, except for the Original Lease,
this Master Lease is a new and de novo lease, which supersedes and replaces in
its entirely any existing or prior occupancy lease between the Tenant and the
Landlord or between any of the entities comprising Tenant and any of the
entities comprising Landlord that may have existed prior to the date hereof;

 

C.                                    Agrees, acknowledges and is forever
estopped from asserting to the contrary that this Master Lease is a single lease
pursuant to which the collective Premises are demised to the Tenant pursuant to
the terms and conditions of this Master Lease;

 

D.                                    Agrees, acknowledges and is forever
estopped from asserting to the contrary that if, notwithstanding the provisions
of this Section, this Master Lease were to be determined or found to be in any
proceeding, action or arbitration under state or federal bankruptcy, insolvency,
debtor-relief or other applicable laws to constitute multiple leases demising
multiple properties, such multiple leases could not, by the debtor, trustee, or
any other party, be selectively or individually assumed, rejected or assigned;
and

 

E.                                     Forever knowingly waives and relinquishes
any and all rights under or benefits of the provisions of the Federal Bankruptcy
Code Section 365 (11 U.S.C. § 365), or any successor or replacement thereof or
any analogous state law, to selectively or individually assume, reject or assign
the multiple leases comprising this Master Lease following a determination or
finding in the nature of that described in the foregoing Section D.

 

Landlord, i.e., Theriac Rollup, LLC, and its undersigned wholly-owned
subsidiaries, acknowledges that each separate parcel of real property and
improvements thereon comprising the Facilities and Premises is owned by one of
the undersigned wholly-owned subsidiaries. With respect to this Master Lease and
exercise of the rights of Landlord and discharge of the duties and obligations
of Landlord with respect to the Facilities and Premises owned by Landlord, each
of the undersigned wholly-owned subsidiaries of Theriac Rollup, LLC hereby
appoints Theriac Rollup, LLC as its agent with power of attorney, coupled with
an interest, to collect rents, to exercise all of the other rights of Landlord
and to perform and discharge any and all duties and obligations of Landlord
under this Master Lease with respect to the Facilities and Premises owned by
such undersigned wholly-owned subsidiary of Theriac Rollup, LLC. Each said
agency and power of attorney is irrevocable for the term of this Master Lease.
Any act of Theriac Rollup, LLC as agent or attorney-in-fact for any one or more
of the undersigned wholly-owned subsidiaries of Theriac Rollup, LLC may be
relied upon by Tenant as the act of such undersigned wholly-owned subsidiary or
subsidiaries.

 

With respect to this Master Lease and exercise of the rights of Tenant and
discharge of the duties and obligations of Tenant with respect to the Facilities
and Premises occupied by Tenant, certain of the undersigned entities identified
as “Tenant” have heretofore or do hereby appoint Guarantor as their agent with
power of attorney, coupled with an interest, to pay rent and to exercise all of
the other rights of Tenant and to perform and discharge any and all duties and
obligations of Tenant under this

 

2

--------------------------------------------------------------------------------


 

Master Lease with respect to the Facilities and Premises occupied by such
undersigned entity. Any act of Guarantor as agent or attorney-in-fact for any
one or more of the undersigned Tenant entities may be relied upon by Landlord as
the act of such entity. The Tenant entities which have appointed or which do
hereby appoint Guarantor as their attorney-in-fact/agent are identified in
Section 21 below.

 

1.                                      Term. The “Term” of this Master Lease is
the Initial Term plus all Renewal Terms, and a “Lease Year” is the twelve month
period commencing on April 1 of each year of the Term. The first Lease Year
shall commence on April 1, 2010 and end on March 31, 2011. The “Initial Term”
commenced on April 1, 2010 and ends on March 31, 2025, and may be extended for
four (4) separate “Renewal Terms” of five (5) years each if: (a) at least twelve
(12), but not more than fifteen (15) months prior to the end of the then current
Term, Tenant delivers to Landlord a “Renewal Notice” that it desires to exercise
its right to extend this Master Lease for one (1) Renewal Term; and (b) there is
no Event of Default on the date Landlord receives the Renewal Notice (the
“Exercise Date”) or on the last day of the then current Term.

 

2.                                      Rent. During the Term, Tenant shall pay
Landlord “Rent” consisting of “Minimum Rent” determined as provided in this
Section 2; provided, the Rent for any Lease Year shall not be less than one
hundred percent (100%) of the Rent for the previous Lease Year (with regard to
the Lease Year prior to the execution of this Master Lease, only as to the Rent
applicable to these Facilities under the Original Lease). The Rent for any month
that begins or ends on other than the first or last day of a calendar month
shall be prorated based on actual days elapsed.

 

2.1                               Initial Term Rent. The “Minimum Rent” as of
the Effective Date of this Amended and Restated Master Lease is $2,381,132.00
annually, plus all applicable sales and use taxes, payable in advance in twelve
(12) equal monthly installments. On April 1 of each Lease Year (including,
without limitation, April 1, 2015), Minimum Rent shall be increased such that
Minimum Rent for the Lease Year commencing on such first day of April shall be
one hundred and two percent (102%) of the Minimum Rent in effect during the
immediately preceding Lease Year.

 

2.2                               Renewal Term Rent. To establish a fair market
Minimum Rent for the Premises during the Renewal Terms, the Minimum Rent for the
Renewal Terms shall be reset and expressed as an annual amount equal to the
greater of: (i) one hundred three percent (103%) of the Minimum Rent due for the
immediately preceding Lease Year, or (ii) the Fair Market Rent of the Premises
on the Exercise Date as established pursuant to Exhibit C, provided, however, in
no event shall the Minimum Rent for the Premises during the first Lease Year of
such Renewal Term(s) be greater than one hundred ten percent (110%) of the
Minimum Rent for the immediately preceding Lease Year. The Minimum Rent for the
Premises during the fourth Renewal Term, if any, shall be reset and expressed as
an annual amount equal to the Fair Market Rent of the Premises on the Exercise
Date. Commencing with the second (2nd) Lease Year of a Renewal Term and
continuing each Lease Year of such Renewal Term thereafter, “Minimum Rent” shall
be increased annually as provided in Section 2.1 and as so calculated shall be
payable in monthly installments throughout the remainder of such Renewal Term.

 

2.3                               Payment Terms. All Rent and other payments to
Landlord shall be paid by wire transfer or ACH (Automated Clearing House) only.
Minimum Rent shall be paid in advance in equal monthly installments on or before
the first (1st) Business Day of each calendar month.

 

2.4                               Absolute Net Lease. All Rent payments shall be
absolutely net to Landlord, free of any and all Taxes, Other Charges, and
operating or other expenses of any kind whatsoever, all of which

 

3

--------------------------------------------------------------------------------


 

shall be paid by Tenant. Tenant shall continue to perform its obligations under
this Master Lease even if Tenant claims that it has been damaged by Landlord.
Thus, Tenant shall at all times remain obligated under this Master Lease without
any right of setoff, counterclaim, abatement, deduction, reduction or defense of
any kind. Tenant’s sole right to recover damages against Landlord under this
Master Lease shall be to prove such damages in a separate action.

 

3.                                      Late Charges. The late payment of Rent
or other amounts due will cause Landlord to lose the use of such money and incur
administrative and other expenses not contemplated under this Master Lease.
While the exact amount of the foregoing is extremely difficult to ascertain, the
parties agree that as a reasonable estimate of fair compensation to Landlord, if
any Rent or other amount is not paid within (i) five (5) days after the due date
for such payment, then Tenant shall thereafter pay to Landlord on demand a late
charge equal to three percent (3%) of such delinquent amounts, and (ii) ten
(10) days after the due date for such payment, such unpaid amount shall accrue
interest from such date at the “Agreed Rate” of five percent (5%) plus the prime
rate of interest as published in the Wall Street Journal on the eleventh (11th)
day after the due date for such payment.

 

4.                                      Intentionally Omitted.

 

5.                                      Taxes and Other Charges. At the end of
the Term, all Taxes and Other Charges shall be prorated. If Tenant has prepaid
any Taxes or Other Charges for periods extending beyond the end of the Term,
Landlord shall, within forty-five (45) days of the expiration of the Term,
reimburse Tenant for such Taxes and Other Charges, which obligation shall
survive the expiration or earlier termination of this Lease. Landlord shall
promptly forward to Tenant copies of all bills and payment receipts for Taxes or
Other Charges received by it. At the end of the Term, Subject to Section 5.1 and
Landlord’s obligations to make payments from the Tax Impound as defined therein,
Tenant shall pay and discharge (including the filing of all required returns),
prior to delinquency or imposition of any fine, penalty, interest or other cost
(“Penalty”) the following: (i) “Taxes”, consisting of any property (real and
personal) and other taxes and assessments levied or assessed with respect to
this Master Lease or any portion of the Premises, including, without limitation,
any state or county occupation tax, transaction privilege, franchise taxes,
business privilege, rental tax or other excise taxes, and other assessments
levied or assessed against the Premises, Tenant’s interest therein or Landlord
(with respect to this Master Lease and/or the Premises, but excluding any local,
state or federal income tax based upon the net income or excess profits of
Landlord, any capital gains tax imposed on Landlord in connection with the sale
of all or any portion of the Premises to any Person and any transfer tax or
stamps for Landlord’s transfer of any interest in any portion of the Premises to
any Person other than Tenant or any of its Affiliates), which shall be borne by
Landlord, and (ii) “Other Charges”, consisting of any utilities, common area
maintenance, and other costs and expenses of the Business and operation,
possession or use of any portion of the Premises and all other charges,
obligations or deposits assessed against any portion of the Premises during the
Term. Tenant may pay all of any portion of the Taxes or the Other Charges in
permitted installments (whether or not interest accrues on the unpaid balance)
when due and before any Penalty. Tenant will furnish to Landlord, promptly after
demand therefore, proof of payment of Taxes and Other Charges which are paid by
Tenant.

 

5.1                               Protests. Each party has the right, but not
the obligation, in good faith to protest or contest (a “Protest”) in whole or in
part (i) the amount or payment of any Taxes or Other Charges and (ii) the
existence, amount or validity of any Lien (as defined in Section 8.1) by
appropriate proceedings sufficient to prevent its collection or other
realization and the sale, forfeiture or loss of any portion of the

 

4

--------------------------------------------------------------------------------


 

Premises or Rent to satisfy it (so long as, in the case of any Protest or
contest by Tenant, Tenant provides Landlord with reasonable security to assure
the foregoing, which security may take the form of a title indemnity (in a form
reasonably acceptable to Landlord and from a national title insurance company
reasonably acceptable to Landlord) or payment of the amount due the lien
claimant), provided that if as a result of any Protest initiated by Landlord,
such Taxes, Other Charges or the amount of any Lien increases above the
protested amount, such increase shall be borne exclusively by Landlord. Each
party shall diligently prosecute any such Protest initiated by it at its sole
cost and expense. In connection with any Protest that Tenant is diligently
pursuing regarding Taxes, subject to Landlord’s obligation to make payments from
the Tax Impound pursuant to Section 5.2, Tenant shall pay the Taxes that are the
subject of such Protest before the imposition of any Penalty. In connection with
any Protest that Tenant is diligently pursuing regarding any Other Charges or
Liens, Tenant shall pay such Other Charges or pay such Liens (or otherwise cause
them to be removed) before any part of the Premises or any Rent therefrom or
interest therein is in any danger of being sold, forfeited, attached or lost. At
Tenant’s sole cost and expense, Landlord will cooperate fully in any Protest
that involves an amount assessed against it and, at Tenant’s request, in the
case of any Protest in which Tenant is prohibited from solely prosecuting such
proceedings by applicable law.

 

5.2                               Impound. Tenant shall include with each
Minimum Rent payment a deposit of one-twelfth (1/12th) of the amount required to
discharge the annual amount of real property Taxes secured by a Lien encumbering
any portion of the Premises (“Real Property Taxes”) as and when they become due
(the “Tax Impound”). The amounts held by Landlord in the Tax Impound shall be
applied by Landlord directly to the payment of the Taxes in a timely fashion and
prior to the imposition of any Penalty, and, except if resulting from
insufficient funds in the Tax Impound, if any Penalty results from Landlord’s
failure to timely make any such payment, such Penalty shall be paid by Landlord.
The Tax Impound shall be calculated on the basis of the most recent available
levy applied to the most recent available assessment of Real Property Taxes. The
Tax Impound shall not be held by Landlord in trust or as an agent of Tenant, but
rather shall be applied by Landlord to the Taxes. The Tax Impound shall earn
interest on an annual basis based upon the average interest earned during such
year by Landlord on its cash deposits. Interest earned on the Tax Impound for a
given Lease Year shall, at Tenant’s election either (a) be paid to Tenant within
thirty (30) days of the end of the Lease Year, or (b) in the case of (i) a Lease
Year that is not the final Lease Year, be credited against the amount of Tax
Impound due from Tenant to Landlord for the first month (or additional
month(s) if such credit exceeds the amount of Tax Impound due for such first
month) of the subsequent Lease Year, or in the case of (ii) the final Lease
Year, paid to Tenant within thirty (30) days of the expiration of the Term or
earlier termination of this Master Lease. If at any time within thirty (30) days
prior to the due date the Tax Impound shall be insufficient for the payment of
the obligation in full, Tenant shall within ten (10) days after demand deposit
the deficiency with Landlord. If the Tax Impound is in excess of the actual
obligation, at Tenant’s election any excess funds shall either (x) be paid to
Tenant within thirty (30) days of the end of the Lease Year, or (y) in the case
of (1) a Lease Year that is not the final Lease Year, be credited against the
amount of Tax Impound due from Tenant to Landlord for the first month (or
additional month(s) if such credit exceeds the amount of the Tax Impound due for
such first month) of the subsequent Lease Year, or in the case of (2) the final
Lease Year, paid to Tenant within thirty (30) days of the expiration of the Term
or earlier termination of this Master Lease. Tenant shall forward to Landlord or
its designee all Tax bills, bond and assessment statements as soon as they are
received and receipts for payment of all Taxes required to be paid by Tenant. If
Landlord transfers this Master Lease, it shall transfer the Tax Impound, and all
interest earned thereon, to the transferee, and Landlord shall thereafter have
no liability of any kind with respect thereto.

 

5

--------------------------------------------------------------------------------


 

6.                                      Insurance. All insurance provided for in
this Master Lease shall (i) be maintained under valid and enforceable policies
issued by insurers licensed and approved to do business in the state(s) where
the applicable Facility or portion of the Premises is located and having general
policyholders and financial ratings of not less than “A-” and “X”, respectively,
in the then current Best’s Insurance Report, (ii) except for insurance
referenced in Section 6 (c), 6(d) and Section 6(e), name Landlord (and, if
required, pursuant to the terms of any mortgage encumbering the Premises, or any
part hereof, Landlord’s mortgagee) as an additional insured and, for the
casualty policy referenced in Section 6(a), as the owner and loss payable
beneficiary, (iii) be on an “occurrence” basis, (iv) cover all of Tenant’s
operations at the applicable Facility or portion of the Premises, (v) provide
that the policy may not be canceled except upon not less than thirty (30) days
prior written notice to Landlord and (vi) be primary and provide that any
insurance with respect to any portion of the Premises maintained by Landlord is
excess and noncontributing with Tenant’s insurance. The parties hereby waive as
to each other all rights of subrogation (other than with respect to Worker’s
Compensation Coverage described below) which any insurance carrier, or either of
them, may have by reason of any provision in any policy issued to them, provided
such waiver does not thereby invalidate such policy. Original policies or
satisfactory insurer certificates evidencing the existence of the insurance
required by this Master Lease and showing the interest of Landlord shall be
provided to it prior to the commencement of the Term or, for a renewal policy,
not less than five (5) days prior to the expiration date of the policy being
renewed. If Landlord is provided with a certificate, it may demand that Tenant
provide a complete copy of the related policy within fifteen (15) days. Tenant
may satisfy the insurance requirements hereunder through coverage under a
so-called blanket policy or policies of insurance carried and maintained by
Tenant; provided, however, that the coverage afforded Landlord will not be
reduced or diminished or otherwise be different from that which would exist
under a separate policy meeting all other requirements of this Master Lease by
reason of the use of such blanket policy of insurance. During the Term, Tenant
shall maintain the following insurance and any claims thereunder shall be
adjudicated by and at the expense of it or its insurance carrier:

 

(a)                                 Fire and Extended Coverage with respect to
each Facility against loss or damage from all causes under standard “all risk”
property insurance coverage with an agreed amount endorsement (such that the
insurance carrier has accepted the amount of coverage and has agreed that there
will be no co-insurance penalty), without exclusion for fire, lightning,
windstorm, explosion, smoke damage, vehicle damage, sprinkler leakage, flood,
vandalism, earthquake, malicious mischief or any other risks normally covered
under an extended coverage endorsement, in amounts that are not less than the
actual replacement value of such Facility and all Tenant Personal Property
associated therewith (including the cost of compliance with changes in zoning
and building codes and other laws and regulations, demolition and debris removal
and increased cost of construction). Additionally, if any Facility contains
steam boilers, steam pipes, steam engines, steam turbines or other high pressure
vessels, insurance with an agreed amount endorsement (such that the insurance
carrier has accepted the amount of coverage and has agreed that there will be no
co-insurance penalty), covering the major components of the central heating, air
conditioning and ventilating systems, boilers, other pressure vessels, high
pressure piping and machinery, elevators and escalators, if any, and other
similar equipment installed in the Facility, in an amount equal to one hundred
percent (100%) of the full replacement cost of the Facility, which policies
shall insure against physical damage to and loss of occupancy and use of the
Facility arising out of an accident or breakdown covered thereunder.
Notwithstanding any provision to the contrary herein, insurance coverage for
earthquake shall be limited to One Million Dollars ($1,000,000) in the aggregate
for the entire Premises.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Commercial General Public Liability Coverage
with respect to each Facility (including products liability and broad form
coverage) against claims for bodily injury, death or property damage occurring
on, in or about such Facility, affording the parties protection of not less than
One Million Dollars ($1,000,000) per occurrence and Three Million Dollars
($3,000,000) in the aggregate, which maximum aggregate limit may be satisfied
with the combination of commercial general public liability coverage and excess
and/or umbrella coverage;

 

(c)                                  Professional Liability Coverage with
respect to each Facility for damages for injury, death, loss of service or
otherwise on account of professional services rendered or which should have been
rendered, in a minimum amount of One Million Dollars ($1,000,000) per occurrence
and Three Million Dollars ($3,000,000) in the aggregate;

 

(d)                                 Worker’s Compensation Coverage with respect
to each Facility for injuries sustained by Tenant’s employees in the course of
their employment and otherwise consistent with all applicable legal
requirements;

 

(e)                                  Business Interruption and Extra Expense
Coverage with respect to each Facility for loss of rental value for a period not
less than one (1) year, covering perils consistent with the requirements of
Section 6(a) and providing that any covered loss thereunder shall be payable to
the Landlord as its interests may appear, and (A) including either an agreed
amount endorsement or a waiver of any co-insurance provisions, so as to prevent
Tenant, Landlord and any other insured thereunder from being a co-insurer, or
(B) if such insurance contains a coinsurance provision, with a limit greater
than or equal to ten (10) times the amount of annual Minimum Rent then payable
under this Master Lease, provided that Landlord may waive the business
interruption insurance requirement at Tenant’s request, such request not to be
unreasonably withheld; and

 

(f)                                   Deductibles/Self-Insured Retentions for
the above policies shall not be greater than One Hundred Twenty Five Thousand
Dollars ($125,000.00). At such times and only so long as policies of insurance
with deductibles or self-insured retentions not greater than One Hundred Twenty
Five Thousand Dollars ($125,000.00) are generally not available to operators of
businesses similar to that then being conducted at the Premises at commercially
reasonable rates, as determined by Landlord in its reasonable judgment, the
deductibles or self-insured retentions on the policies of insurance required
hereunder may be in such greater amount, as determined by Landlord in its
reasonable judgment, that would result in the applicable policies being
available at commercially reasonable rates, not to exceed Two Hundred Fifty
Thousand Dollars ($250,000.00). Notwithstanding the foregoing, with respect to
windstorm/hail coverage, the deductibles/self-insured retentions for a Facility
shall be equal to the greater of (i) such amounts permitted under the preceding
two sentences, (ii) with respect to only those Facilities located in the State
of Florida, $250,000.00, and (iii) five percent (5%) of the total insurable
value of the applicable Facility.

 

7.                                      Use, Regulatory Compliance and
Preservation of Business.

 

7.1                               Permitted Use. Tenant shall use, operate and
occupy each Facility as a radiation or oncology related medical office building
and treatment center, and for other medical services, but for no other purpose;
provided, however, that Tenant may, with the written approval of Landlord
(subject to the succeeding sentence, to be granted or withheld in the exercise
of its sole and absolute discretion) change the use of a Facility to a different
use so long as Tenant shall continue to use, operate and occupy such Facility
for a use in the medical services industry. Landlord, upon the written request
of Tenant, shall

 

7

--------------------------------------------------------------------------------


 

approve a change in the use of a Facility if the following conditions are met:
(i) the proposed change in use is for a use in the medical services industry,
and (ii) Tenant has obtained or agrees to obtain prior to such change in use all
licenses, certificates, permits and all other approvals required by law in
connection with operating the Facility for the proposed new use. Tenant shall
operate each Facility and the Business conducted thereon in a manner consistent
with all applicable laws.

 

7.2                               Regulatory Compliance. Tenant, each Facility
and the other portions of the Premises shall be subject to all CC&R’s
promulgated by, or for the benefit of, condominium or other such associations or
entities, as the same may be amended from time to time and Tenant, each Facility
and the other portions of the Premises shall comply in all material respects
with all of such CC&R’s, as well as all licensing and other laws and other use
or maintenance requirements applicable to the Business conducted thereon and, to
the extent applicable, all Medicare, Medicaid and other third-party payor
certification requirements, including timely filing properly completed cost and
other required reports, timely paying all expenses shown thereon, and ensuring
that each Facility, to the extent required in connection with the then permitted
use pursuant to Section 7.1(a), continues to be fully certified for
participation in Medicare and Medicaid throughout the Term. Further, Tenant
shall not commit any act or omission that would in any way violate any
certificate of occupancy affecting any Facility. All inspection fees, costs and
charges associated with a change of such licensure or certification shall be
borne solely by Tenant. In addition, Tenant shall operate each Facility in full
compliance with the applicable provisions of the Medicare Anti-Kickback Law, 42
U.S.C. 1320a-7(b), and the Stark Self-Referral Prohibition Act, 42 U.S.C.
1395nn, et. seq., as the same may be modified, supplemented or replaced from
time to time, and all regulations promulgated thereunder from time to time.

 

7.3                               Quiet Enjoyment. So long as no Event of
Default has occurred and is continuing, Landlord covenants that Tenant may
peaceably and quietly have, hold and enjoy the Premises for the Term, free of
any claim or other action not caused or created by Tenant, subject to Section 17
or Section 18.

 

8.                                      Acceptance, Maintenance, Upgrade,
Alteration and Environmental.

 

8.1                               Acceptance “AS IS”; No Liens. Tenant
acknowledges that it or an Affiliate has been in possession of and operating the
Premises prior to the date of this Master Lease and is presently engaged in
operations like the Business conducted at each Facility in the state where such
Facility is located and has expertise in such industry and, in deciding to enter
into this Master Lease, has not relied on any representations or warranties,
express or implied, of any kind from Landlord with respect to the Premises.
Tenant has examined the condition of title to and thoroughly investigated the
Premises, has selected the Premises to its own specifications, has concluded
that, as of the date hereof, no improvements or modifications are required to be
made by Landlord in order to conduct the Business thereon, and accepts them on
an “AS IS” basis and assumes all responsibility and cost for the correction of
any observed or unobserved deficiencies or violations. It is expressly
understood and agreed that any inspection by or on behalf of the Landlord of the
business conducted at the Premises or of the Premises is for Landlord’s sole and
exclusive benefit and is not directly or indirectly for the benefit of, nor
should be relied in any manner upon by, Tenant, its subtenants or any other
third party. Subject to its right to Protest set forth in Section 5.1, Tenant
shall not cause or permit any lien, levy or attachment to be placed or assessed
against any portion of the Premises or the operation thereof (a “Lien”) other
than “Permitted Exceptions” as described on Exhibit D and any mortgage, lien,
encumbrance, or other charge created by or resulting solely from any act or
omission of Landlord.

 

8

--------------------------------------------------------------------------------


 

8.2                               Tenant’s Maintenance Obligations. Tenant shall
(i) keep and maintain the Premises in good appearance, repair and condition and
maintain proper janitorial services, (ii) promptly make all repairs (interior
and exterior, structural and nonstructural, ordinary and extraordinary, foreseen
and unforeseen) necessary to keep each Facility in good and lawful order and
condition and in substantial compliance with all applicable requirements and
laws relating to the business conducted thereon, including, if applicable
certification for participation in Medicare and Medicaid, and (iii) keep and
maintain all Landlord and Tenant Personal Property in good condition, ordinary
wear and tear, casualty and condemnation excepted, and repair and replace such
property consistent with prudent industry practice.

 

8.3                               Upgrade Expenditures. On or before the date
that is thirty (30) days after the expiration of each Lease Year, Tenant shall
provide to Landlord documentation and other evidence demonstrating to Landlord’s
reasonable satisfaction that Tenant has, during the preceding Lease Year, for
all the Facilities in total (and not necessarily individually) expended an
amount equal to or exceeding the CapEx Amount, multiplied by the aggregate
rentable square footage of the Facilities on the last day of the preceding Lease
Year, for Upgrade Expenditures relating to the Premises. As used herein the
“CapEx Amount” shall mean an amount equal to One Dollar ($1.00) (as adjusted at
the end of each Lease Year for increases since the Effective Date in the CPI).
“Upgrade Expenditures” means expenditures in commercially reasonable amounts to
Persons not affiliated with Tenant for (i) upgrades or improvements to each
Facility that have the effect of maintaining or improving such Facility,
including new or replacement wallpaper, tiles, window coverings, lighting
fixtures, painting, upgraded landscaping, carpeting, architectural adornments,
common area amenities and the like, including, without limitation, capital
improvements or repairs (including repairs or replacements of the roof,
structural elements of the walls, parking area or the electrical, plumbing, HVAC
or other mechanical or structural systems), and (ii) other improvements to each
Facility as reasonably approved by Landlord, which shall include those matters,
if any, that Landlord has approved in writing as of the Effective Date based on
descriptions and budgets that Tenant has provided prior thereto. If Tenant
expends an amount in any Lease Year that exceeds the CapEx Amount for that Lease
Year (the “CapEx Surplus”), the CapEx Amount required for the immediately
following Lease Year will be reduced by the CapEx Surplus for the preceding
Lease Year.

 

8.4                               Alterations by Tenant. Tenant may alter,
improve, exchange, replace, modify or expand (collectively, “Alterations”) the
Premises from time to time as it may determine is desirable for the continuing
and proper use and maintenance of the Premises; provided, that any Alterations
in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) with respect to
any individual Facility in any rolling twelve (12) month period shall require
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided further, that any Alterations to the
Premises must satisfy the requirements set forth in Sections 4.04 (2) and (3) of
Revenue Procedure 2001-28, 2001-19 I.R.B. 1156. All Alterations shall
immediately become a part of the Premises and the property of Landlord subject
to this Master Lease, and the cost of all Alterations or other purchases,
whether undertaken as an on-going licensing, Medicare, Medicaid or other
regulatory requirement, or otherwise shall be borne solely by Tenant. All
Alterations shall be done in a good and workmanlike manner in compliance in all
material respects with all applicable laws and the insurance required under this
Master Lease. If an Alteration changes the rentable square footage of a
Facility, Tenant shall promptly provide Landlord notice of the same and upon
delivery of such notice, Schedule 1 shall be deemed amended to reflect such
revised rentable square footage for the applicable Facility.

 

9

--------------------------------------------------------------------------------


 

8.5                               Hazardous Materials. Tenant’s use of the
Premises shall comply in all material respects with all Hazardous Materials
Laws. If any Environmental Activities occur or are suspected to have occurred in
material violation of any Hazardous Materials Laws or if Tenant has received
written notice of any Hazardous Materials Claim against any portion of the
Premises, Tenant shall promptly remedy any such violation or claim to the
reasonable satisfaction of Landlord and in accordance in all material respects
with all applicable governmental authorities, as required by Hazardous Materials
Laws. Tenant and Landlord shall promptly advise one another in writing upon
receiving written notice of (a) any Environmental Activities in material
violation of any Hazardous Materials Laws; (b) any Hazardous Materials Claims
against Tenant or Landlord in connection with the Premises (or any portion of
the Premises); (c) any remedial action taken by Tenant or Landlord in response
to any Hazardous Materials Claims or any Hazardous Materials on, under or about
any portion of the Premises in material violation of any Hazardous Materials
Laws; (d) any occurrence or condition on or in the vicinity of any portion of
the Premises of which Tenant or Landlord, as applicable, has actual knowledge
and that materially increases the risk that any portion of the Premises will be
exposed to Hazardous Materials; and (e) all material communications to or from
Tenant, any governmental authority or any other Person relating to Hazardous
Materials Laws or Hazardous Materials Claims with respect to any portion of the
Premises, including copies thereof. Notwithstanding any other provision of this
Master Lease, if any Hazardous Materials are discovered on or under any portion
of a Facility in violation of any Hazardous Materials Law, the Term shall be
automatically extended with respect to such Facility only and this Master Lease
shall remain in full force and effect with respect to such Facility only until
the earlier to occur of (i) the completion of all remedial action or monitoring,
as reasonably approved by Landlord, in accordance with all Hazardous Materials
Laws, or (ii) the date specified in a written notice from Landlord to Tenant
terminating this Master Lease (which date may be subsequent to the date upon
which the Term was to have expired). Notwithstanding the foregoing, unless the
Initial Term of this Master Lease is renewed pursuant to Section 1, above, in no
event shall the provisions of this Section 8.5 extend the Term for a Facility
beyond March 31, 2025 as to such Facility; provided, however, that Tenant’s
obligations to complete all remedial action or monitoring pursuant to this
Section 8.5 shall survive any such termination of the Term. Landlord shall have
the right, at Tenant’s sole cost and expense (including, without limitation,
Landlord’s reasonable attorneys’ fees and costs) and with counsel chosen by
Landlord, to join and participate in, as a party if it so elects, any legal
proceedings or actions initiated in connection with any Hazardous Materials
Claims.

 

8.6                               Medical Waste. Tenant shall be responsible for
all Medical Waste disposal for each Facility, which disposal shall be provided
by a licensed medical waste hauler and shall comply in all material respects
with all applicable laws, rules, regulations and orders. If Tenant elects to
provide Medical Waste disposal services to the subtenants in a Facility, such
services shall be provided in compliance in all material respects with all
applicable laws, rules, regulations and orders.

 

9.                                      Tenant Property.

 

9.1                               Tenant Property. Tenant may obtain and install
all items of furniture, fixtures, trade fixtures, supplies and equipment as
Tenant determines are reasonably necessary or reasonably appropriate to operate
the Premises (“Tenant Personal Property”). As used herein, “Tenant Intangible
Property” means all the following at any time owned by Tenant in connection with
its use of any portion of the Premises: Medicare, Medicaid and other accounts
and proceeds thereof; rents, profits, income or revenue derived from such
operation or use; all documents, chattel paper, instruments, contract rights
(including all leases with subtenants and contracts with employees and third
parties), deposit accounts, general intangibles and choses in action; refunds of
any Taxes or Other Charges; if applicable, licenses and permits necessary or
desirable for Tenant’s use of any portion of the Premises, any applicable

 

10

--------------------------------------------------------------------------------

 

certificate of need, occupancy or other similar certificate, and the exclusive
right to transfer, move or apply for the foregoing and manage the business
conducted at any portion of the Premises; and the right to use the names set
forth on Schedule 1 and any other trade or other name now or hereafter
associated with its operation of the Premises.

 

9.2                               Schedule of Tenant Property. Tenant has
delivered to Landlord a schedule of all lenders, purchase money equipment
financiers, equipment lessors, and other parties who, other than Tenant, have
any liens, security interests, ownership interests, or other similar interests
in and to any Tenant Personal Property with a value of or exceeding One Hundred
Thousand Dollars ($100,000.00) (the “Tenant Property Schedule”). With regard to
all updates thereto, the Tenant Property Schedule shall be in a form reasonably
acceptable to Landlord and shall include: (i) the name, address, and other
contact information for the agent or lead bank (“Agent Bank”) in connection with
Tenant’s senior credit facility, and (ii) a detailed breakdown, by Facility, of
each applicable item of Tenant Personal Property, its age, useful economic life,
and estimated value, and any lenders, purchase money equipment financiers,
equipment lessors, or other parties who have a lien, security interest,
ownership interest, or other similar ownership interest in such item and the
contact information for any and all such parties. Tenant shall be required to
deliver to Landlord an updated Tenant Property Schedule upon the commencement of
each Lease Year and in connection with any change or replacement of Agent Bank.

 

9.3                               Waiver of Landlord’s Lien. Landlord hereby
waives any statutory or common law lien that may be granted or deemed to be
granted to Landlord in Tenant Personal Property or Tenant Intangible Property.
Landlord agrees that, upon the request of any Person that shall be providing
senior secured financing to Tenant, or a purchase money equipment financier or
equipment lessor of Tenant, Landlord shall, at Tenant’s sole cost and expense,
negotiate in good faith for the purpose of executing and delivering a
commercially reasonable waiver or subordination of Landlord’s statutory lien
rights, if any, and a consent and agreement with respect to the respective
rights of Landlord and such Person regarding the security interests in, and the
timing and removal of, any Tenant Personal Property or Tenant Intangible
Property which such Person has a secured interest (the “Collateral”), in form
and substance reasonably acceptable to Landlord and such Person, so long as such
waiver and agreement (i) provides for the indemnification of Landlord against
any claims by Tenant or any Person claiming through Tenant, and against any
physical damage caused to the Premises, in connection with the removal of any of
the Collateral by such Person, (ii) provides for a reasonable, but limited, time
frame for the removal of such Collateral by such Person alter the expiration of
which same shall be deemed abandoned, and (iii) provides for the per diem
payment of Rent due hereunder by such Person for each day following the date of
the expiration or termination of this Master Lease that Landlord permits such
Person’s Collateral to remain in the Premises.

 

10.                               Financial, Management and Regulatory Reports.
Tenant shall provide Landlord with the reports listed in Exhibit F at the time
described therein, and such other information about it or the operations of the
Premises and the Business as Landlord may reasonably request from time to time,
including such information reasonably requested in connection with a financing
of the Premises sought by Landlord. All financial information provided shall be
prepared in accordance with generally accepted accounting principles
consistently applied and shall be submitted electronically in the form of
unrestricted, unlocked “.xls” spreadsheets (or, if restricted or locked,
Landlord has been provided with all necessary passwords and access keys required
to fully access or extract the subject data therefrom) created using Microsoft
Excel (2003 or newer editions). In the event Tenant fails to provide Landlord
with the reports listed in Exhibit F within the time periods specified therein,
Tenant shall have a grace

 

11

--------------------------------------------------------------------------------


 

period of five (5) Business Days after receipt of written notice of such failure
from Landlord to provide such reports, after which Tenant will be assessed with
a $500.00 administrative fee, which administrative fee shall be immediately due
and payable to Landlord.

 

11.                               Representations and Warranties. Each party
represents and warrants to the other that: (i) this Master Lease and all other
documents executed or to be executed by it in connection herewith have been duly
authorized and shall be binding upon it; (ii) it is duly organized, validly
existing and in good standing under the laws of the state of its formation and
is duly authorized and qualified to perform this Master Lease within the
state(s) where any portion of the Premises is located; and (iii) neither this
Master Lease nor any other document executed or to be executed in connection
herewith violates the terms of any other agreement of such party.

 

12.                               Events of Default. The occurrence of any of
the following events will constitute an “Event of Default” on the part of
Tenant, and there shall be no cure period therefor except as otherwise expressly
provided:

 

(a)                                 Tenant’s failure to pay any Rent when due
within two (2) Business Days after receipt of written notice from Landlord of
such failure;

 

(b)                                 Tenant’s failure to pay when due Taxes, any
Other Charges or other payments required to be made by Tenant under this Master
Lease, which failure continues for ten (10) days after receipt of written notice
from Landlord of such failure;

 

(c)                                  (i) The suspension or material limitation
of any license, or, if applicable, the certification of any portion of the
Premises for provider status under Medicare or Medicaid which would have a
material adverse effect on the operation of any Facility for the then permitted
use pursuant to Section 7.1(a); provided, however, if any such suspension or
material limitation is curable by Tenant it shall not constitute an Event of
Default if Tenant promptly commences to cure such breach and thereafter
diligently pursues such cure to the completion thereof within the lesser of
(x) the time period in which the applicable governmental agency has given Tenant
to undertake corrective action or (y) one hundred eighty (180) days after the
occurrence of any such suspension or material limitation; (ii) the revocation of
any license or, if applicable, the certification of any portion of the Premises
for provider status under Medicare or Medicaid which would have a material
adverse effect on the operation of any Facility for the then permitted use
pursuant to Section 7.1(a); (iii) the failure to maintain any certificate of
need or other similar certificate or license required to operate any Facility
for the then permitted use in accordance with the provisions of Section 7.1,
which failure would have a material adverse effect on the operation of any
Facility; or (v) the use of any material portion of the Premises other than as
permitted pursuant to Section 7.1;

 

(d)                                 A default beyond any applicable cure period
by Tenant (i) with respect to any obligation in excess of One Million dollars
($1,000,000.00) under any other lease, agreement or obligation between Tenant
and Landlord or any of Landlord’s Affiliates, or (ii) in any payment of
principal or interest on any obligations of borrowed money to third parties
having an aggregate principal balance of One Hundred Million dollars
($100,000,000.00) or more in the aggregate, or in the performance of any other
provision contained in any instrument under which any such obligation is created
or secured (including the breach of any covenant thereunder), (x) if such
payment is a payment at maturity or a final payment, or (y) if an effect of such
default is to cause, or permit any Person to cause, such obligation to become
due prior to its stated maturity;

 

12

--------------------------------------------------------------------------------


 

(e)                                  A default beyond any applicable cure period
by any Guarantor under the Guaranty;

 

(f)                                   Any material misrepresentation by Tenant
under this Master Lease or in any written report, notice or communication made
pursuant hereto from Tenant to Landlord with respect to Tenant, any Guarantor,
or the Premises;

 

(g)                                 The failure to perform or comply with the
provisions of Sections 6 or 16;

 

(h)                                 (i) Tenant shall generally not pay its debts
as they become due, or shall admit in writing its inability to pay its debts
generally, or shall make an assignment of all or substantially all of its
property for the benefit of creditors; or (ii) a receiver, trustee or liquidator
shall be appointed for Tenant or any Facility if such appointment is not
discharged within sixty (60) days after the date of such appointment; (iii) the
filing by Tenant of a voluntary petition under any federal bankruptcy or state
law to be adjudicated as bankrupt or for any arrangement or other debtor’s
relief; or (iv) the involuntary filing of such a petition against Tenant by any
other party unless such petition is dismissed within ninety (90) days after
filing;

 

(i)                                    The failure to perform or comply with any
other provision of this Master Lease not requiring the payment of money unless
Tenant cures it either (i) within thirty (30) days after receipt of written
notice from Landlord of such failure or (ii) if such default cannot with due
diligence be so cured because of the nature of the default or delays beyond the
control of Tenant and cure after such period will not have a materially adverse
effect upon any Facility, then such default shall not constitute an Event of
Default if Tenant uses its best efforts to cure such default by promptly
commencing and diligently pursuing such cure to the completion thereof and cures
it within one hundred eighty (180) days after such notice from Landlord; or

 

(a)                                 An Event of Default by the tenant under any
other Amended and Restated Master Lease (as “Event of Default” is defined
therein) at one or more of the following sites: (i) 893 South White Horse Pike,
Hammonton NJ 08037; (ii) 12993 Palms West Drive, Loxahatchee, FL 33470; and
(iii) 55 Sayles Street, Southbridge, MA 01550. Once an Event of Default has
occurred at any of the foregoing leased sites, no additional notice or cure
period shall be required under this Master Lease.

 

13.                               Remedies. Upon the occurrence and during the
continuance of an Event of Default, Landlord may exercise all rights and
remedies under this Master Lease and the laws of the state(s) where the Premises
are located that are available to a lessor of real and personal property in the
event of a default by its lessee. Landlord shall have no duty to mitigate
damages unless required by applicable law and shall not be responsible or liable
for any failure to relet any of the Premises or to collect any rent due upon any
such reletting. Tenant shall pay Landlord, immediately upon demand, all expenses
incurred by it in obtaining possession and reletting any of the Premises,
including reasonable fees, commissions and costs of attorneys, architects,
agents and brokers.

 

13.1                        General. Without limiting the foregoing, Landlord
shall have the right (but not the obligation) to do any of the following upon
and during the continuance of an Event of Default: (a) sue for the specific
performance of any covenant of Tenant as to which it is in breach; (b) enter
upon any portion of the Premises, terminate this Master Lease, dispossess Tenant
from the Premises, by any available legal process, and/or collect money damages
by reason of Tenant’s breach, including the acceleration of (i) all Minimum Rent
which would have accrued after such termination, discounted at an

 

13

--------------------------------------------------------------------------------


 

annual rate equal to the then-current U.S. Treasury Note rate for the closest
comparable term and taking into account any obligation on behalf of Landlord to
mitigate its damages to the extent required by law, and (ii) all obligations and
liabilities of Tenant under this Master Lease which survive the termination of
the Term; (c) elect to leave this Master Lease in place and sue for Rent and
other money damages as the same come due; and (d) (before or after repossession
of the Premises pursuant to clause (b) above and whether or not this Master
Lease has been terminated) relet any portion of the Premises to such tenant(s),
for such term(s) (which may be greater or less than the remaining balance of the
Term), rent, conditions (which may include concessions or free rent) and uses as
it may determine in its sole discretion and collect and receive any rents
payable by reason of such reletting.

 

13.2                        Remedies Cumulative; No Waiver. No right or remedy
herein conferred upon or reserved to Landlord is intended to be exclusive of any
other right or remedy, and each and every right and remedy shall be cumulative
and in addition to any other right or remedy given hereunder or now or hereafter
existing at law or in equity. Any notice or cure period provided herein shall
run concurrently with any provided by applicable law. No failure of Landlord to
insist at any time upon the strict performance of any provision of this Master
Lease or to exercise any option, right, power or remedy contained herein shall
be construed as a waiver, modification or relinquishment thereof as to any
similar or different breach (future or otherwise) by Tenant. Landlord’s receipt
of any rent or other sum due hereunder (including any late charge) with
knowledge of any breach shall not be deemed a waiver of such breach, and no
waiver by Landlord of any provision of this Master Lease shall be effective
unless expressed in a writing signed by it.

 

13.3                        Performance of Tenant’s Obligations. If Tenant at
any time shall fail to make any payment or perform any act on its part required
to be made or performed under this Master Lease, then Landlord may, without
waiving or releasing Tenant from any obligations or default hereunder, make such
payment or perform such act for the account and at the expense of Tenant, and
enter upon any portion of the Premises for the purpose of taking all such action
as may be reasonably necessary. No such entry shall be deemed an eviction of
Tenant. All sums so paid by Landlord and all necessary and incidental costs and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with the performance of any such act by it, together with interest at
the Agreed Rate from the date of the making of such payment or the incurring of
such costs and expenses, shall be payable by Tenant to Landlord upon Landlord’s
written demand therefor.

 

13.4                        Limited Remedy Event of Defaults. Notwithstanding
anything to the contrary herein contained, or any other provisions of this
Master Lease or any other concurrent transaction document, if Landlord is
exercising remedies due solely to the Events of Default described in clauses
(c), (d), (e), (f) or (i) of Section 12 (“Limited Remedy Events of Default”),
the aggregate amount Tenant shall be required to pay to Landlord from and after
the date of the occurrence of such Limited Remedy Event of Default (the
“Occurrence Date”) shall be limited to the sum of (i) (A) 89.9% of the fair
market value of the Premises as of the commencement date less (B) the sum of the
present value as of the Effective Date (using an annual discount rate equal to
Fifteen and 65/100 percent (15.65%)) of all Minimum Rent received as of the
Occurrence Date, (ii) any amounts of Taxes and Other Charges which are due and
payable or have accrued under this Master Lease through the Occurrence Date, and
(iii) any amounts of Taxes and Other Charges which are due and payable or have
accrued under this Master Lease after the Occurrence Date while or so long as
the Tenant remains in possession of the Premises after any Limited Remedy Event
of Default that relates to insurance, utilities, repairs, maintenance,
environmental

 

14

--------------------------------------------------------------------------------


 

maintenance, remediation and compliance and other customary costs and expenses
of operating and maintaining the Premises in substantial compliance with the
terms of this Master Lease.

 

14.                               Provisions on Termination.

 

14.1                        Surrender of Possession. On the expiration of the
Term or earlier termination or cancellation of this Master Lease (the
“Termination Date”), Tenant shall deliver to Landlord or its designee possession
of (a) the Premises (or portion thereof if the expiration, termination, or
cancellation of this Master Lease is not with respect to the entire Premises) in
broom clean condition and in as good a condition as existed at the date of their
possession and occupancy pursuant to this Master Lease, except as repaired,
replaced, rebuilt, restored, altered or added to as permitted or required by the
provisions of this Master Lease, ordinary wear and tear, casualty and
condemnation excepted, (b) all subtenant leases and security deposits, all
documentation related to the subtenants (including financials and past
correspondence) and copies of all Tenant’s books and records relating solely to
the Premises, and (c) plans, specifications, drawings or similar materials in
connection with the applicable Facility or Facilities.

 

14.2                        Removal of Tenant Personal Property. Tenant may
remove from the Premises in a workmanlike manner all Tenant Personal Property,
leaving the Premises in good and presentable condition and appearance, including
repair of any damage caused by such removal. Title to any Tenant Personal
Property which is not removed by Tenant as permitted above upon the expiration
of the Term shall, at Landlord’s election, vest in Landlord; provided, however,
that Landlord may remove and store or dispose at Tenant’s expense any or all of
such Tenant Personal Property which is not so removed by Tenant without
obligation or accounting to Tenant.

 

14.3                        Holding Over. If Tenant shall for any reason remain
in possession of any portion of the Premises after the Termination Date, such
possession shall be a month-to-month tenancy during which time Tenant shall pay
as rental on the first (1st) Business Day of each month one and one-half (1-1/2)
times the total of the monthly Minimum Rent payable with respect to the last
Lease Year allocable to the month, all additional charges accruing during the
month and all other sums, if any, payable by Tenant pursuant to this Master
Lease. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the Termination Date,
nor shall anything contained herein be deemed to limit Landlord’s remedies.

 

14.4                        Survival. All covenants, indemnities and other
obligations of Tenant under this Master Lease which arise on or prior to the
Termination Date or which specifically survive the expiration or termination by
their own terms shall survive the Termination Date.

 

15.                               Certain Landlord Rights.

 

15.1                        Entry and Examination of Records. Landlord and its
representatives may enter any portion of the Premises at any reasonable time
upon not less than twenty-four (24) hours written notice to Tenant (which notice
may be transmitted in the form of electronic mail or other similar electronic
means) to inspect the Premises for compliance with this Master Lease, to exhibit
the Premises for sale, lease or mortgaging, or for any other reasonable purpose;
provided that no such notice shall be required in the event of an emergency,
upon and during the continuance of an Event of Default or to post notices of
non-responsibility under any mechanic’s or materialmen’s lien law. No such entry
shall unreasonably interfere with Tenant or any subtenants in a Facility or the
business operated thereon. During normal business hours (and upon reasonable
notice), Tenant will permit Landlord and its

 

15

--------------------------------------------------------------------------------


 

representatives (coordinated through Landlord) to examine and make abstracts
from any of Tenant’s books and records (other than materials protected by the
attorney-client privilege and materials which such person may not disclose
without violation of a confidentiality obligation binding upon it); provided
that, so long as no Event of Default has occurred and is continuing, Landlord
shall not be entitled to exercise the foregoing rights more than once, in the
aggregate, in any calendar year.

 

15.2                        Grant Liens. Any Lien or other encumbrance now
existing and securing any borrowing or other means of financing or refinancing
or otherwise shall provide for the recognition of this Master Lease and all
Tenant’s rights hereunder. Subject to the foregoing sentence and Section 7.3,
without the consent of Tenant, Landlord may from time to time, directly or
indirectly, create or otherwise cause to exist any Lien, title retention
agreement or other encumbrance upon the Premises, or any portion thereof or
interest therein (including this Master Lease), whether to secure any borrowing
or other means of financing or refinancing or otherwise. Upon the request of
Landlord, Tenant shall subordinate this Master Lease to the Lien of any such
encumbrance so long as (a) such encumbrance provides that it is subject to the
rights of Tenant under this Master Lease and that so long as no Event of Default
shall exist beyond any applicable cure period, Tenant’s occupancy shall not be
disturbed if any Person takes possession of the applicable portion of the
Premises through foreclosure proceedings or otherwise and (b) is otherwise in
form and substance reasonably acceptable to Tenant.

 

15.3                        Estoppel Certificates. At any time upon not less
than ten (10) days prior written request by either Landlord or Tenant (the
“Requesting Party”) to the other party (the “Responding Party”), the Responding
Party shall have an authorized representative execute, acknowledge and deliver
to the Requesting Party or its designee a written statement certifying (a) that
this Master Lease, together with any specified modifications, is in full force
and effect, (b) the dates to which Rent and additional charges have been paid,
(c) that no default currently exists on the part of the Responding Party, and to
the Responding Party’s actual knowledge, on the part of the Requesting Party or
specifying any such default, and (d) as to such other matters as the Requesting
Party may reasonably request.

 

15.4                        Conveyance Release. If Landlord or any successor
owner shall transfer any portion of the Premises in accordance with this Master
Lease, they shall thereupon be released from all future liabilities and
obligations hereunder arising or accruing from and after the date of such
conveyance or other transfer, which instead shall thereupon be binding upon the
new owner.

 

16.                               Assignment and Subletting.

 

16.1                        No Assignment or Subletting. Without the prior
written consent of Landlord, which may be withheld or conditioned at its sole
discretion, this Master Lease shall not, nor shall any interest of Tenant
herein, be assigned or encumbered by operation of law, nor shall Tenant
voluntarily or involuntarily assign, mortgage, encumber or hypothecate any
interest in this Master Lease or sublet any portion of the Premises. Any
foregoing acts without such consent shall be void and shall, at Landlord’s sole
option, constitute an Event of Default giving rise to Landlord’s right, among
other things, to terminate this Master Lease. An assignment of this Master Lease
by Tenant shall be deemed to include: (a) entering into a management or similar
agreement relating to the operation or control of any portion of the Premises
with a Person that is not an Affiliate of Tenant; or (b) any change (voluntary
or involuntary, by operation of law or otherwise, including the transfer,
assignment, sale, hypothecation or other disposition of any equity interest in
Tenant) in the Person that ultimately exert effective Control over the
management of the affairs of Tenant or Guarantor as of the date hereof; provided
that an initial public

 

16

--------------------------------------------------------------------------------


 

offering of Tenant or Guarantor shall not be deemed to be an assignment of the
Master Lease so long as thereafter less than twenty five percent (25%) of the
voting stock of Tenant or Guarantor, as applicable, is held by any Person or
related group that did not have such ownership before the initial public
offering.

 

16.2                        Permitted Assignments and Sublets.

 

(a)                                 Notwithstanding Section 16.1 above, Tenant
may, without Landlord’s prior written consent, assign this Master Lease or
sublet the Premises or any portion thereof to an Affiliate of Tenant or any
Guarantor if all of the following are first satisfied: (i) such Affiliate fully
assumes Tenant’s obligations hereunder; (ii) Tenant remains fully liable
hereunder and any Guarantor remains fully liable under its guaranty; (iii) the
use of the applicable portion of the Premises shall comply with Section 7.1,
above; (iv) Landlord shall be provided the proposed form and content of all
documents for such assignment or sublease on or before the date that is twenty
(20) days prior to such assignment or sublease, and (v) Landlord shall be
provided executed copies of all such documents within fifteen (15) Business Days
after such assignment or sublease.

 

(b)                                 Notwithstanding Section 16.1 above,
Landlord’s consent shall not be required for any assignment of this Master Lease
or change of Control of Tenant or Guarantor if the consolidated net worth of the
successor Tenant (in the case of an assignment) or Tenant (in the case of a
change of Control of Tenant), as applicable (such entity “Resulting Tenant”) or,
successor Guarantor (in the case of an assignment) or Guarantor (in the case of
a change of Control of Guarantor), as applicable (such entity, “Resulting
Guarantor”) immediately after the effectiveness of the assignment or change of
Control is equal to or greater than Three Hundred Million Dollars
($300,000,000.00) (such assignment or change of Control, a “Strong
Tenant/Guarantor Transfer”), and each of the following conditions is met:
(i) Resulting Tenant and/or Resulting Guarantor, or the officers, directors or
managers thereof or of the Person that controls Resulting Tenant or Resulting
Guarantor, as applicable, has sufficient operating experience and history with
respect to the Business of the Facilities as had Tenant or Guarantor, as
applicable (or the officers, directors or managers thereof or of the Person that
controls Tenant or Guarantor) immediately prior to the Strong Tenant/Guarantor
Transfer, or has retained a management company with such expertise to manage the
Facilities; (ii) after a Strong Tenant/Guarantor Transfer, the Resulting Tenant
and/or Resulting Guarantor, if different than the Tenant or Guarantor
immediately prior to such Strong Tenant/Guarantor Transfer, shall assume all of
the obligations of Tenant under the Lease and Guarantor under the Guaranty
accruing subsequent to the effective date of such Strong Tenant/Guarantor
Transfer by a written instrument in form and substance reasonably satisfactory
to Landlord (the “Lease/Guaranty Assumption”); and (iii) no Event of Default
shall have occurred and be continuing hereunder. A Person shall be deemed to
have “sufficient operating experience and history” if, immediately prior to the
Strong Tenant/Guarantor Transfer, such Person (together with its Affiliates
and/or officers, directors and managers) (x) operated or managed (whether
directly or through its operating subsidiary(ies)) at least twelve (12)
facilities engaged in the Business of the Facilities (or the number of such
facilities operated and/or managed by Guarantor, whichever is less) and (y) has
been in the business of operating or managing such facilities for at least three
(3) years (or for such period as Guarantor has been in such business, whichever
is less). Upon delivery of the Lease/Guaranty Assumption, Landlord shall release
Tenant from any liability under the Lease and Guarantor from any liability under
the Guaranty first accruing from and after the effective date of such Strong
Tenant/Guarantor Transfer.

 

17

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding Section 16.1 above, Tenant
may, (i) without Landlord’s prior written consent, sublet portions of a Facility
in the ordinary course of Tenant’s business to subtenants of such Facility for
customary uses ancillary to Tenant’s permitted use including, pharmacy, physical
therapy, and sundry providers, and (ii) subject to Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed, sublet all or any portion of the Premises, in each case using a form of
sublease reasonably approved by Landlord.

 

(d)                                 Notwithstanding Section 16.1 above and
subject to Tenant’s obligations pursuant to Section 9.2, Tenant shall have the
right from time to time during the Term hereof and without Landlord’s further
approval, written or otherwise, to grant and assign a security interest in
Tenant’s interest in all Tenant Personal Property or other property of Tenant
that is not a part of the Premises to Tenant’s lenders. In addition, Tenant may
grant and assign a mortgage or other security interest in Tenant’s interest in
this Master Lease to Tenant’s lenders in connection with Tenant’s financing of
Tenant’s interest in this Master Lease provided that: (i) Tenant pays all
reasonable costs, expenses and charges of Landlord incident to the granting of
any such mortgage or other security interest, including Landlord’s reasonable
attorneys’ fees and expenses and (ii) Landlord has approved, in its reasonable
discretion, the form of leasehold mortgage pursuant to which Tenant is granting
a leasehold mortgage or other security interest in this Master Lease.

 

(e)                                  Tenant hereby acknowledges that an
assignment, subleasing or other transfer of the Premises or a portion thereof
under this Section 16 will cause Landlord to incur administrative and other
expenses not contemplated under this Master Lease. Accordingly, prior to or
concurrently with an assignment, sublease or other transfer of the Premises or a
portion thereof pursuant to Section 16.1 or Sections 16.2, Tenant shall
reimburse Landlord for any and all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees) incurred by Landlord in
connection with such assignment, sublease, or other similar transfer.

 

(f)                                   In no event shall Tenant sublet any
portion of the Premises on any basis such that the rental to be paid by the
sublessee would be based, in whole or in part, on either the income or profits
derived by the business activities of the sublessee, or any other formula, such
that any portion of the sublease rental received by Landlord would fail to
qualify as “rents from real property” within the meaning of Section 856(d) of
the U.S. Internal Revenue Code, or any similar or successor provision thereto.

 

17.                               Damage by Fire or Other Casualty. Tenant shall
promptly notify Landlord of any material damage or destruction of any portion of
the Premises and diligently repair or reconstruct such portion of the Premises
in a good and workman like manner to a like or better condition than existed
prior to such damage or destruction in accordance with Section 8.4. So long as
no Event of Default exists, any award of insurance proceeds up to and including
One Hundred Thousand Dollars ($100,000.00) shall be paid directly to Tenant. In
the event that any award of net insurance proceeds payable with respect to the
casualty are in excess of One Hundred Thousand Dollars ($100,000.00), such
insurance proceeds (i) shall be paid directly to Landlord, and (ii) if no Event
of Default exists, shall be made available to Tenant for the repair or
reconstruction of the applicable portion of the Premises subject to the
following disbursement requirements:

 

(a)                                 prior to commencement of restoration, the
architects, contracts, contractors, plans and specifications, payment and
performance bond from the general contractor for the work and a budget

 

18

--------------------------------------------------------------------------------


 

for the restoration shall have been approved by Landlord, which approval shall
not be unreasonably withheld, delayed, or conditioned;

 

(b)                                 Tenant shall possess such additional funds
which Landlord reasonably determines are needed to pay all costs of the repair
or restoration and such Tenant funds shall be made available by Tenant as
required to pay for the costs of the restoration;

 

(c)                                  at the time of any disbursement, except as
permitted pursuant to Section 5.1, no mechanics’ or materialmen’s liens shall
have been filed against any of the Premises and remain undischarged;

 

(d)                                 disbursements shall be made from time to
time (within reasonable time frames to perform and complete the restoration, but
not more frequently than monthly) in an amount not exceeding the cost of the
restoration completed since the last disbursement, upon receipt of
(i) satisfactory evidence, including architects’ certificates, of the stage of
completion, the estimated total cost of completion and performance of the
restoration to date in a good and workmanlike manner in accordance with all
material respects with the contracts, plans and specifications, (ii) waivers of
liens, and (iii) contractors’ and subcontractors’ sworn statements as to
completed work and the cost thereof for which payment is requested; and

 

(e)                                  each request for disbursement shall be
accompanied by a certificate of Tenant, signed by an officer of Tenant,
describing the restoration for which payment is requested, stating the cost
incurred in connection therewith, stating that Tenant has not previously
received payment for such restoration and, upon completion of the restoration,
also stating that the restoration has been fully completed and complies with the
applicable requirements of this Master Lease.

 

If such proceeds are insufficient, Tenant shall provide the required additional
funds; if such proceeds are more than sufficient, the surplus shall belong and
be paid to Tenant upon completion of the restoration in accordance with the
requirements of this Master Lease. Tenant shall not have any right under this
Master Lease, and hereby waives all rights under applicable law, to abate,
reduce or offset rent by reason of any damage or destruction of any portion of
the Premises of any amount by reason of an insured or uninsured casualty.

 

18.                               Condemnation. Except as provided to the
contrary in this Section 18, this Master Lease shall not terminate and shall
remain in full force and effect in the event of a taking or condemnation of the
Premises, or any portion thereof, and Tenant hereby waives all rights under
applicable law to abate, reduce or offset Rent by reason of such taking. If
during the Term all or substantially all (a “Complete Taking”) or a smaller
portion (a “Partial Taking”) of any Facility is taken or condemned by any
competent public or quasi-public authority, then (a) in the case of a Complete
Taking, Tenant may at its election made within thirty (30) days of the effective
date of such Taking, terminate this Master Lease with respect to such Facility
and the current Rent shall be equitably abated as of the effective date of such
termination, or (b) in the case of a Partial Taking, the Rent shall be abated to
the same extent as the resulting diminution in Fair Market Value of the
applicable portion of the Premises. The resulting diminution in Fair Market
Value on the effective date of a Partial Taking shall be as established pursuant
to Exhibit C. In the event this Master Lease is terminated as to any Facility
under this Section 18, then the Minimum Rent due hereunder shall be reduced by
the product of (i) the amount of the then current Minimum Rent, and (ii) a
fraction, the numerator of which is the portion of Landlord’s Investment
allocated to such Facility and the denominator of which is Landlord’s
Investment. Landlord alone shall

 

19

--------------------------------------------------------------------------------


 

be entitled to receive and retain any award for a taking or condemnation other
than a temporary taking; provided, however. Tenant shall be entitled to submit
its own claim in the event of any such taking or condemnation with respect to
the value of (u) Tenant’s leasehold interest in any portion of the Premises,
(v) the relocation costs incurred by Tenant as a result thereof, (w) Tenant
Personal Property, (x) other tangible property, (y) moving expenses, and/or
(z) loss of business, if available. In the event of a temporary taking of less
than all or substantially all of the Premises, Tenant shall be entitled to
receive and retain any and all awards for the temporary taking and the Minimum
Rent due under this Master Lease shall be not be abated during the period of
such temporary taking.

 

19.                               Indemnification. Tenant agrees to protect,
indemnify, defend and save harmless Landlord, its directors, officers,
shareholders, agents and employees (each an “Indemnitee”) from and against any
and all foreseeable or unforeseeable liability, expense, loss, cost, deficiency,
fine, penalty or damage (including punitive but excluding consequential damages)
of any kind or nature, including reasonable attorneys’ fees, from any suits,
claims or demands, on account of any matter or thing, action or failure to act
arising out of or in connection with (unless caused by an Indemnitee) this
Master Lease, the Premises or the operations of Tenant on any portion of the
Premises, including (a) the breach by Tenant of any of its representations,
warranties, covenants or other obligations hereunder, (b) any Protest, and
(c) all known and unknown Environmental Activities on any portion of the
Premises, Hazardous Materials Claims or violations by Tenant of a Hazardous
Materials Law with respect to any portion of the Premises, except to the extent
such Environmental Activities, Hazardous Materials Claims or violations arise
out of any negligent or willful act or omission of Landlord or its affiliates,
employees or agents. Upon receiving knowledge of any suit, claim or demand
asserted by a third party that Landlord believes is covered by this indemnity,
it shall promptly give Tenant written notice of such matter. If Landlord does
not elect to defend the matter with its own counsel at Tenant’s expense, Tenant
shall then defend Landlord at Tenant’s expense (including Landlord’s reasonable
attorneys’ fees and costs) with legal counsel reasonably satisfactory to
Landlord and Tenant’s insurer. The obligations of Tenant under this Section 19
shall survive any termination, expiration, or rejection in bankruptcy of this
Master Lease, but only with respect to matters that arose, occurred, or existed
prior to such termination, expiration, or rejection.

 

20.                               Disputes. If any party brings any action to
interpret or enforce this Master Lease, or for damages for any alleged breach,
the prevailing party shall be entitled to reasonable attorneys’ fees and costs
as awarded by the court in addition to all other recovery, damages and costs.
EACH PARTY HEREBY WAIVES ANY RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER IN CONNECTION WITH ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS MASTER
LEASE, INCLUDING RELATIONSHIP OF THE PARTIES, TENANT’S USE AND OCCUPANCY OF ANY
PORTION OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE RELATING TO THE
FOREGOING OR THE ENFORCEMENT OF ANY REMEDY.

 

21.                               Notices. All notices and demands,
certificates, requests, consents, approvals and other similar instruments under
this Master Lease shall be in writing and sent by personal delivery, U.S.
certified or registered mail (return receipt requested, postage prepaid) or
FedEx or similar generally recognized overnight carrier regularly providing
proof of delivery, addressed as follows:

 

--------------------------------------------------------------------------------

*If to any Tenant, each of which
have                                                                              
If to Landlord:

appointed 21st Century Oncology, Inc.

as agent/attorney-in-fact:

 

20

--------------------------------------------------------------------------------

 

21st Century Oncology, Inc.

 

Theriac Rollup, LLC

2270 Colonial Blvd.

 

6321 Daniels Parkway

Ft. Myers, Florida 33907

 

Suite 200

Attn: Richard Lewis

 

Ft. Myers, Florida 33912

 

 

Attn: Jay Bunnell

 

 

Facsimile: (239) 936-5485

 

With a copy to:

 

With a copy to:

 

 

 

 

 

Shumaker, Loop & Kendrick,

 

 

101 E. Kennedy Blvd., Suite 2800

 

 

Tampa, Florida 33602

 

 

Attn: Darrell C. Smith, Esq.

 

 

Facsimile: (813) 229-1660

 

A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier’s proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party. Notice to any one
co-Tenant shall be deemed notice to all co-Tenants.

 

22.                               Miscellaneous. Since each party has been
represented by counsel and this Master Lease has been freely and fairly
negotiated, all provisions shall be interpreted according to their fair meaning
and shall not be strictly construed against any party. While nothing contained
in this Master Lease should be deemed or construed to constitute an extension of
credit by Landlord to Tenant, if a portion of any payment made to Landlord is
deemed to violate any applicable laws regarding usury, such portion shall be
held by Landlord to pay the future obligations of Tenant as such obligations
arise and if Tenant discharges and performs all obligations hereunder, such
funds will be reimbursed (without interest) to Tenant on the Termination Date.
If any part of this Master Lease shall be determined to be invalid or
unenforceable, the remainder shall nevertheless continue in full force and
effect. Time is of the essence, and whenever action must be taken (including the
giving of notice or the delivery of documents) hereunder during a certain period
of time or by a particular date that ends or occurs on a Saturday, Sunday or
federal holiday, then such period or date shall be extended until the
immediately following Business Day. Whenever the words “including”, “include” or
“includes” are used in this Master Lease, they shall be interpreted in a
non-exclusive manner as though the words “without limitation” immediately
followed. Whenever the words day or days are used in this Master Lease, they
shall mean “calendar day” or “calendar days” unless expressly provided to the
contrary. The titles and headings in this Master Lease are for convenience of
reference only and shall not in any way affect the meaning or construction of
any provision. Unless otherwise expressly provided, references to any “Section”
mean a section of this Master Lease (including all subsections), to any
“Exhibit” or “Schedule” mean an exhibit or schedule attached hereto or to
“Medicare” or “Medicaid” mean such programs and shall include any successor
program. If more than one Person is Tenant hereunder, their liability and
obligations hereunder shall be joint and several. Promptly upon the request of
either party and at its expense, the parties shall prepare, enter into and
record a suitable short form memorandum of this Master Lease. This Master Lease
(a) contains the entire agreement of the parties as to the subject matter hereof
and supersedes all prior or contemporaneous verbal or written agreements or
understandings, (b) may be executed in one or more

 

21

--------------------------------------------------------------------------------


 

facsimile or electronic counterparts, each of which shall be deemed an original,
but all of which shall constitute one and the same document, (c) may only be
amended by a writing executed by the parties, (d) shall inure to the benefit of
and be binding upon the successors and permitted assigns of the parties,
(e) shall be governed by and construed and enforced in accordance with the
internal laws of the State of Florida, without regard to the conflict of laws
rules thereof, provided that the law of the State in which each Facility is
located (each a “Situs State”) shall govern procedures for enforcing, in the
respective Situs State, provisional and other remedies directly related to such
Facility and related personal property as may be required pursuant to the law of
such Situs State, including without limitation the appointment of a receiver;
and, further provided that the law of the Situs State also applies to the
extent, but only to the extent, necessary to create, perfect and foreclose the
security interests and liens created under this Master Lease, and
(f) incorporates by this reference any Exhibits and Schedules attached hereto.

 

23.                               Right of First Refusal.

 

(a)                                 During the Term and subject to the terms and
conditions and except as otherwise expressly provided in this Section 23. Tenant
shall have a right of first refusal to purchase all of the Subject Facilities
(as defined below) that are the subject of a Third Party Offer (as defined
below). Within five (5) Business Days of Landlord’s decision to accept a Third
Party Offer (or its acceptance of such offer subject to the right of first
refusal granted herein) Landlord shall deliver to Tenant a written notice (the
“Offer Notice”) (i) stating that Landlord is prepared to accept (or has already
accepted subject to the right of first refusal granted herein) the applicable
Third Party Offer, (ii) identifying the Subject Facilities, and (iii) describing
the material terms and conditions (including purchase price and earnest money
deposit) under which the third party proposes to purchase the Subject
Facilities.

 

(b)                                 As used herein, the following terms shall
have the following meanings:

 

(1)                                 “Third Party Offer” shall mean a written
offer, proposal, letter of intent or similar instrument setting forth the
material terms and conditions under which a third party which is not an
Affiliate of Landlord proposes to enter into a purchase of all or a portion of
the Premises.

 

(2)                                 “Subject Facilities” shall mean that portion
of the Premises (or those Facilities) that are the subject of the purchase
proposal contained in the Third Party Offer.

 

(c)                                  Tenant shall have fifteen (15) Business
Days from its receipt of an Offer Notice to elect to purchase the Subject
Facilities by delivery of written notice of such election to Landlord (the
“Purchase Notice”). For the avoidance of doubt, Tenant may only elect to
purchase all of the Subject Facilities and may not elect to purchase some but
not all of the Subject Facilities.

 

(d)                                 Landlord and Tenant shall have a period of
thirty (30) days from Landlord’s receipt of the Purchase Notice (the “Purchase
Agreement Period”) to negotiate in good faith a purchase and sale agreement and
related documentation necessary to complete the disposition of the Subject
Facilities (the “Purchase Documentation”). The Purchase Documentation shall
contain the purchase price, earnest money deposit, and other material terms and
conditions contained in the Third Party Offer. In the event Landlord and Tenant
enter into the Purchase Documentation within the Purchase Agreement Period, then
the transaction that is the subject of such Purchase Documentation shall be
consummated within thirty (30) days of the execution thereof (the “Closing
Date”).

 

22

--------------------------------------------------------------------------------


 

(e)                                  In the event that (i) Tenant does not
timely provide the Purchase Notice, (ii) Landlord and Tenant are unable to agree
upon the Purchase Documentation within the Purchase Agreement Period, or
(iii) following execution of the Purchase Documentation, the transaction that is
the subject thereof is not consummated on or before the Closing Date as a result
of a default by Tenant in its obligations under the Purchase Documentation, then
Landlord shall be free to sell the Subject Facilities to the third party who
submitted the Third Party Offer on terms not materially more favorable to the
acquiring party than are set forth in the applicable Third Party Offer. If such
sale is not consummated within thirty (30) days following the Purchase Agreement
Period, or if at any time Landlord agrees with such third party to modify the
terms of the proposed transaction in a manner materially more favorable to the
third party, Tenant’s right of first refusal as granted herein shall be
reinstituted and Landlord shall give Tenant prompt written notice of the same.

 

(f)                                   Notwithstanding anything in this
Section 23 which may be construed or interpreted to the contrary, the terms of
this Section 23 (including the right of first refusal granted herein) shall not
apply to any of the following: (i) any sale, transfer, or other disposition of
the Premises or any portion thereof to any Affiliate, parent, or subsidiary of
Landlord or to a joint venture entity, relationship, partnership or similar
business arrangement in which Landlord or any of Landlord’s Affiliates is the
managing member or general partner and holds at least a twenty five percent
(25%) equity ownership interest, (ii) to any merger, business combination, or
similar transaction involving all or substantially all of the assets of Landlord
and its Affiliates; or (iii) any judicial or non-judicial foreclosure sale or
deed in lieu of foreclosure pursuant to any mortgage or deed of trust now or
hereafter encumbering the Premises or any portion thereof in favor of an
unaffiliated third party.

 

(g)                                 In the event Tenant purchases the Subject
Facilities pursuant to this Section 23, this Master Lease shall terminate as to
the Subject Facilities and the Minimum Rent due hereunder shall be reduced by
the product of (i) the amount of the then current Minimum Rent, and (ii) a
fraction, the numerator of which is the portion of Landlord’s Investment
allocable to the Subject Facilities and the denominator of which is Landlord’s
Investment.

 

24.                               Economic Substitution.

 

24.1                        Provided that no Event of Default exists on the
Option Exercise Date or the Closing Date, Tenant may offer to purchase an Option
Premises (as defined herein) by giving Landlord written notice thereof (the
“Exercise Notice”) at least sixty (60) days, but not more than one hundred
eighty (180) days, prior to the desired closing date (the date on which such
notice is delivered being the “Option Exercise Date”) provided that (a) Tenant
provides Landlord with substitute Replacement Premises in accordance with the
requirements set forth below and (b) the substitution of the Replacement
Premises for the Option Premises does not result in a decrease in the Rent
Coverage Ratio from the Rent Coverage Ratio existing as of the Exercise Date.
Landlord may accept or reject such offer to purchase an Option Premises at
Landlord’s sole and absolute discretion. As used herein, “Option Premises” shall
mean the Facility or Facilities identified as the portion of the Premises that
Tenant elects to be designated as the Option Premises in the Exercise Notice;
provided, however, in no event shall Tenant be entitled to (i) include any
Facility in the Option Premises unless Landlord has owned such Facility for a
period of the greater of (x) two (2) years or (y) the currently recognized
“safe-harbor” holding period for Real Estate Investment Trusts under the
rules and regulations relating to “prohibited transactions” or “dealer sales”
under the Internal Revenue Code of 1986, as amended, and (ii) designate more
than five (5) Facilities as Option Premises during the Term. As used herein,
“Replacement Premises” shall mean a

 

23

--------------------------------------------------------------------------------


 

healthcare facility or facilities, of comparable or superior type, use, and
quality to the Option Premises, and, subject to customary due diligence and
property investigations by Landlord, reasonably acceptable to Landlord to be
added to the Premises demised under this Master Lease in place of the Option
Premises, as of the date of closing. As used herein, “Rent Coverage Ratio”
means, as of the date of determination, the ratio of (A) the Portfolio EBITDARM
for the immediately preceding 6 calendar months, minus (I) an assumed management
fee equal to five percent (5%) of the gross revenues generated during such six
month period, and (II) one-twelfth (1/12) of the CapEx Amount multiplied by the
aggregate rentable square footage of the Facilities on the calculation date and
further multiplied by the number of months in the period of determination, to
(B) the total amount of the Minimum Rent due for such six month period pursuant
to the terms of this Master Lease. As used herein, “Portfolio EBITDARM” means,
for any period of determination, the aggregate net income (or loss) of Tenant
for such period to the extent derived from the collective operation of the
Premises, adjusted to add thereto, to the extent allocable to the Premises,
without duplication, any amounts deducted in determining such net income (or
loss) for (a) interest expense, (b) income tax expense, (c) depreciation and
amortization expense, (d) rental expense, and (e) management fee expense, in
each case determined in conformity with generally accepted accounting
principles, consistently applied. With respect to any Replacement Premises that
has been operating for less than twelve (12) months as of the Option Exercise
Date, Portfolio EBITDARM shall be calculated using a commercially reasonable
estimate of the net income (or loss) of Tenant for such Replacement Premises
during the first year of operations. Such commercially reasonable estimate of
net income (or loss) shall be based on documentation that is reasonably
satisfactory to Landlord and shall be calculated utilizing accounting and
forecasting principles consistently applied and reasonably satisfactory to
Landlord. Notwithstanding anything herein which may be interpreted to the
contrary, Tenant shall be responsible for all costs and expenses incurred by
Landlord or Tenant in connection with the transfer of the Option Premises to
Tenant and the transfer of the Replacement Premises to Landlord, including,
without limitation, all reasonable costs and expenses incurred by Landlord in
connection with its due diligence investigation of the Replacement Premises
(including reasonable attorneys’ fees), documentary transfer taxes, any title
insurance premiums pursuant to Section 24.2(d) below and any and all recording
and escrow fees.

 

24.2                        In connection with the transfer and conveyance of
the Replacement Premises from Tenant to Landlord, the following provisions shall
apply. Any capitalized terms used in this Section 24.2 and not otherwise defined
herein shall have the meanings given such terms in that certain Purchase and
Sale Agreement between NHP and certain Affiliates of Tenant dated as of
September 30, 2008 (the “Purchase Agreement”).

 

(a)                                 The closing of the transfer of the
Replacement Premises from Tenant to Landlord shall be consummated through an
escrow established with a national title company reasonably acceptable to
Landlord (the “Title Company”).

 

(b)                                 Landlord’s obligation to accept the
Replacement Premises pursuant to this Section 24 shall be conditioned upon
(i) the satisfaction of those conditions precedent contained in Sections
5.1(a) and (b) of the Purchase Agreement, together with any additional
commercially reasonable conditions precedent reasonably requested by Landlord,
(ii) Tenant providing to Landlord, on or before the Substitution Closing Date, a
certificate (in a form reasonably acceptable to Landlord) representing and
warranting to Landlord that the representations and warranties contained in
Sections 7.1(a) through (g) of the Purchase Agreement, together with any other
commercially reasonable representations and warranties reasonably requested by
Landlord, are accurate with respect to the Replacement Premises as of the

 

24

--------------------------------------------------------------------------------


 

Substitution Closing Date, and (iii) Landlord and Tenant delivering to Title
Company any additional documents, information, or instruments reasonably
necessary to accomplish the transfer of the Replacement Premises to Landlord and
the transfer of the Option Premises to Tenant.

 

(c)                                  On a date mutually acceptable to Landlord
and Tenant following the satisfaction of the conditions contained in
Section 24.1 above (the “Substitution Closing Date”), Tenant shall convey, at no
cost to Landlord, good and marketable title to the Replacement Premises pursuant
to a deed in a form reasonably acceptable to Landlord. Tenant shall deliver said
deed to the Title Company on the Business Day prior to the Substitution Closing
Date.

 

(d)                                 Concurrently with the transfer and
conveyance of the Replacement Premises to Landlord by Tenant, at Tenant’s sole
cost and expense the Title Company shall be committed to issue an ALTA Extended
Coverage Policy of Title Insurance in favor of Landlord with respect to the
Replacement Premises showing only those exceptions approved in writing by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed, and which exceptions shall include the lien of any then non-delinquent
taxes and assessments.

 

(e)                                  There shall be no proration of income or
expenses related to the Replacement Premises.

 

24.3                        In connection with the conveyance of the Option
Premises from Landlord to Tenant, the following provisions shall apply:

 

(a)                                 The closing of the transfer of the Option
Premises from Landlord to Tenant shall be consummated through an escrow
established with the Title Company and shall occur concurrently with the
transfer to Landlord of the Replacement Premises.

 

(b)                                 Landlord shall convey title to the Option
Premises pursuant to the form of deed mutually acceptable to Landlord and Tenant
and in an “as is” condition without representation or warranty, but free and
clear of all liens except Permitted Exceptions. Landlord shall deliver said deed
to the Title Company on the Business Day prior to the Substitution Closing Date.

 

(c)                                  There shall be no proration of income or
expenses related to the Option Premises.

 

24.4                        Landlord and Tenant hereby acknowledge that either
party may consummate the transfer of the Replacement Premises to Landlord and
the Option Premises to Tenant as part of a so-called like land exchange pursuant
to section 1031 of the Internal Revenue Code of 1986, as amended, and each party
agrees to cooperate with the other party to accomplish such an exchange, even if
such an exchange may result in the Substitution Closing Date being delayed for
up to thirty (30) days as a result of such an exchange. Notwithstanding the
foregoing, the party desiring such an exchange shall pay any additional costs
that would not otherwise have been incurred by Landlord or Tenant had such party
not consummated the transfer through such an exchange. Neither party shall by
this agreement or acquiescence to such an exchange desired by the other party
(i) have its rights under this Section 24 affected or diminished in any manner
except as otherwise agreed to herein or (ii) be responsible for compliance with
or be deemed to have warranted to the other party that such party’s exchange in
fact complies with section 1031 of the Internal Revenue Code of 1986, as
amended.

 

25

--------------------------------------------------------------------------------


 

24.5                        During the Term and subject to the limitations set
forth herein, if one or more of the Facilities becomes uneconomical or
unsuitable for continued use in Tenant’s business, Tenant may, with respect to
not more than two (2) uneconomical Facilities, seek to terminate the Master
Lease with respect to such uneconomical Facility or Facilities (such facility
being herein called the “EAP”) in accordance with the conditions and limitations
of this Section 24.5.

 

(a)                                 From time to time during the Term and
provided no Event of Default has occurred and is continuing, if Tenant shall
determine in good faith and deliver to Landlord a certificate signed by the
president or chief financial officer of Tenant certifying that (i) continued use
and occupancy by Tenant in Tenant’s business at such EAP is no longer consistent
with either the business operation or business strategy of Tenant, and
(ii) Tenant has determined to abandon the use at such EAP, then Tenant may give
Landlord not less than ninety (90) calendar days prior written notice (the “EAP
Notice”) that Tenant intends to arrange a sale of the EAP (“EAP Sale”) in
accordance with the provisions of this Section 24.5.

 

(b)                                 In the case of an EAP Sale, Tenant must
arrange the sale of the EAP on behalf of Landlord on terms and conditions
reasonably acceptable to Landlord, which terms and conditions shall include,
without limitation, the following: (i) a purchase price not less than the
Replacement Value for such EAP, which purchase price shall be payable in
immediately available funds at the closing of the EAP Sale, and (ii) the EAP
Sale shall be on an “as is”, “where is”, “with all faults” basis without any
representation or warranty whatsoever on the part of Landlord. As used herein,
“Replacement Value” shall be an amount equal to the greater of: (1) the then
Fair Market Value, as determined pursuant to Exhibit C, of the EAP, or
(2) Landlord’s Investment in the EAP (minus any net award paid to Landlord for a
taking pursuant to Section 18). Prior to the closing of the EAP Sale, Tenant
shall deliver to Landlord a covenant and undertaking (“EAP Undertaking”) in a
form reasonably acceptable to Landlord pursuant to which Tenant (w) represents
and warrants that Tenant is permanently abandoning such EAP, (x) covenants to
vacate such EAP prior to the closing of the EAP Sale, (y) covenants not to
operate another radiation treatment center (or whatever the then permitted use
of the EAP is at the time of the EAP Notice) within five (5) miles of such EAP
for two (2) years from the date of the EAP Sale, and (z) acknowledges and agrees
that a breach or violation of such EAP Undertaking shall be an immediate Event
of Default under this Master Lease. Upon the sale of the EAP, this Master Lease
shall be deemed terminated as to such EAP and Minimum Rent due hereunder shall
be reduced by the product of (1) the amount of the then current Minimum Rent,
and (2) a fraction, the numerator of which is the portion of Landlord’s
Investment allocable to such EAP and the denominator of which is Landlord’s
Investment. If Landlord elects not to accept an EAP Sale and provided that
Tenant has otherwise complied with all the provisions of this Section 24.5, the
Master Lease with respect to such EAP shall be deemed terminated and Minimum
Rent due hereunder shall be reduced by the product of (A) the amount of the then
current Minimum Rent and (B) a fraction, the numerator of which is the portion
of Landlord’s Investment allocable to such EAP and the denominator of which is
Landlord’s Investment.

 

(c)                                  Notwithstanding anything else in this
Master Lease to the contrary, during the Term, Tenant shall only be permitted to
cause an EAP Sale or cause the termination of the Master Lease for up to two
(2) Facilities.

 

(d)                                 Tenant shall pay all charges incident to any
transaction pursuant to this Section 24.5, including Landlord’s attorneys’ fees
and expenses together with all prepayment fees and expenses

 

26

--------------------------------------------------------------------------------


 

solely with respect to the applicable Facility, including attorneys’ fees and
expenses due a mortgagee, arising out of such transaction.

 

25.                               Tax Treatment; Reporting. Landlord and Tenant
each acknowledge that each shall treat this transaction as a true lease for
state law purposes and shall report this transaction as a lease for Federal
income tax purposes. For Federal income tax purposes each shall report this
Master Lease as a true lease with Landlord as the owner of the Premises and
Tenant as the lessee of such Premises including: (1) treating Landlord as the
owner of the property eligible to claim depreciation deductions under
Section 167 or 168 of the Internal Revenue Code of 1986 (the “Code”) with
respect to the Premises, (2) Tenant reporting its Rent payments as rent expense
under Section 162 of the Code, and (3) Landlord reporting the Rent payments as
rental income. For the avoidance of doubt, nothing in this Master Lease shall be
deemed to constitute a guaranty, warranty or representation by either Landlord
or Tenant as to the actual treatment of this transaction for state law purposes
and for federal income tax purposes.

 

[SIGNATURE PAGES FOLLOW]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Master Lease has been executed by Landlord and Tenant
as of the date first written above.

 

Signed, sealed and delivered:

 

TENANT:

in the presence of:

 

 

 

 

 

 

 

 

 

Arizona Radiation Therapy Management Services, Inc.

 

 

 

 

 

 

 

 

/s/ Karen B. Ankney

 

By:

/s/ Richard Lewis

Print Name:

Karen Ankney

 

Print Name:

Richard Lewis

 

 

 

As Its:

Vice President

/s/ Christine A. Hobot

 

 

 

Print Name:

Christine A. Hobot

 

 

 

 

28

--------------------------------------------------------------------------------


 

Signed, sealed and delivered:

 

LANDLORD:

in the presence of:

 

 

 

 

 

 

 

Arizona Radiation Enterprises, LLC

 

 

 

an Arizona limited liability company

 

 

 

 

 

 

By:

TEM, LLC

 

 

 

 

a Florida limited liability company, its

 

 

 

 

Manager

 

 

 

 

/s/ Chris Feuerbach

 

 

By:

/s/ Jay Bunnell

Print Name:

Chris Feuerbach

 

 

 

Jay Bunnell, Authorized Agent

 

 

 

 

/s/ Karen B. Ankney

 

 

 

Print Name:

/s/ Karen B. Ankney

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Theriac Enterprises of Casa Grande, LLC

 

 

 

a Florida limited liability company

 

 

 

 

 

 

By:

TEM, LLC

 

 

 

 

a Florida limited liability company, its

 

 

 

 

Manager

 

 

 

 

/s/ Chris Feuerbach

 

 

By:

/s/ Jay Bunnell

Print Name:

Chris Feuerbach

 

 

 

Jay Bunnell, Authorized Agent

 

 

 

 

/s/ Karen B. Ankney

 

 

 

Print Name:

/s/ Karen B. Ankney

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Theriac Enterprises of Gilbert, LLC

 

 

 

a Florida limited liability company

 

 

 

 

 

 

By:

TEM, LLC

 

 

 

 

a Florida limited liability company, its

 

 

 

 

Manager

 

 

 

 

/s/ Chris Feuerbach

 

 

By:

/s/ Jay Bunnell

Print Name:

Chris Feuerbach

 

 

 

Jay Bunnell, Authorized Agent

 

 

 

 

/s/ Karen B. Ankney

 

 

 

Print Name:

Karen B. Ankney

 

 

 

 

29

--------------------------------------------------------------------------------


 

 

 

Theriac Enterprises of Peoria, LLC

 

 

 

a Florida limited liability company

 

 

 

 

 

 

 

By:

TEM, LLC

 

 

 

a Florida limited liability company, its

 

 

 

Manager

 

 

 

 

/s/ Chris Feuerbach

 

 

By:

/s/ Jay Bunnell

Print Name:

Chris Feuerbach

 

 

 

Jay Bunnell, Authorized Agent

 

 

 

 

/s/ Karen B. Ankney

 

 

 

Print Name:

Karen B. Ankney

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Theriac Enterprises of Scottsdale, LLC

 

 

 

a Florida limited liability company

 

 

By:

TEM, LLC

 

 

 

 

a Florida limited liability company, its

 

 

 

 

Manager

 

 

 

 

/s/ Chris Feuerbach

 

 

By:

/s/ Jay Bunnell

Print Name:

Chris Feuerbach

 

 

 

Jay Bunnell, Authorized Agent

 

 

 

 

/s/ Karen B. Ankney

 

 

 

Print Name:

Karen B. Ankney

 

 

 

 

30

--------------------------------------------------------------------------------

 

THE GUARANTOR IS MADE A PARTY HERETO SOLELY AS TO ITS ACKNOWLEDGMENTS AND
OBLIGATIONS UNDER THE INTRODUCTORY PARAGRAPHS TO THIS MASTER LEASE. BY ITS
EXECUTION HEREOF, THE GUARANTOR HEREBY (a) RATIFIES AND CONFIRMS ITS GUARANTY OF
ALL THE OBLIGATIONS OF TENANT UNDER THE LEASE, NOTWITHSTANDING THE TRANSFER TO
HCP-RTS, LLC OF THE OTHER FACILITIES AND PREMISES SUBJECT TO THE ORIGINAL LEASE,
(b) AGREES TO PERFORM ALL OF ITS OBLIGATIONS UNDER THE GUARANTY, INCLUDING
WITHOUT LIMITATION THE FINANCIAL COVENANTS THEREIN, AND (c) ACKNOWLEDGES THAT
(i) LANDLORD MAY ENFORCE ANY OR ALL OF THE TENANT’S OBLIGATIONS DIRECTLY AGAINST
GUARANTOR, AND (ii) GUARANTOR HAS IRREVOCABLY ACCEPTED ITS APPOINTMENT AS THE
AGENT OF TENANT UNDER THE PREAMBLE TO THIS MASTER LEASE.

 

 

Signed, sealed and delivered:

GUARANTOR: 21st Century Oncology, Inc.,

in the presence of:

 

a Florida corporation

 

 

 

 

 

 

 

 

/s/ Karen Ankney

 

By:

/s/ Frank English

Print Name:

Karen Ankney

 

 

Frank English, Treasurer

 

 

 

 

/s/ Christine A. Hobot

 

 

 

Print Name:

Christine A. Hobot

 

 

 

 

31

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

LEGAL DESCRIPTIONS

 

See attached;

includes all improvements thereon and all appurtenances thereto.

 

32

--------------------------------------------------------------------------------


 

EXHIBIT “A-1”

 

1281 E. Cottonwood Lane

Casa Grande, AZ 85222 (Casa Grande (CGA))

 

Real property in the City of Casa Grande, County of Pinal, State of Arizona,
described as follows:

 

THE EAST 285.50 FEET OF THE NORTH 400.15 FEET OF THE NORTHWEST QUARTER OF
SECTION 21, TOWNSHIP 6 SOUTH, RANGE 6 EAST OF THE GILA AND SALT RIVER BASE AND
MERIDIAN, PINAL COUNTY, ARIZONA;

 

EXCEPT THE EAST 35.00 FEET AND THE NORTH 50.00 FEET THEREOF.

 

33

--------------------------------------------------------------------------------


 

EXHIBIT “A-2”

 

2680 South Val Vista Dr., Units 101, 105, 107, 109, and 115

Gilbert, AZ 85295 (Gilbert (GLA))

 

Real property in the City of Gilbert, County of Maricopa, State of Arizona,
described as follows:

 

UNITS 101, 105, 107, 109 AND 115 , 2680-BUILDING #9, SPECTRUM FALLS PROFESSIONAL
PARK, A CONDOMINIUM AS CREATED BY THAT CERTAIN DECLARATION RECORDED AS
2006-410779 OF OFFICIAL RECORDS; FIRST AMENDMENT RECORDED AS 2006-1149379 OF
OFFICIAL RECORDS; RE-RECORDED AS 2006-1222782 OF OFFICIAL RECORDS; SECOND
AMENDMENT RECORDED AS 2007-629562 OF OFFICIAL RECORDS; AS SHOWN ON THE PLAT OF
SAID CONDOMINIUM RECORDED IN BOOK 804 OF MAPS, PAGE 37; FIRST AMENDMENT PLAT
RECORDED IN BOOK 858 OF MAPS, PAGE 47; AFFIDAVIT OF CORRECTION RECORDED AS
2006-1222781 OF OFFICIAL RECORDS; SECOND AMENDMENT PLAT RECORDED IN BOOK 915 OF
MAPS, PAGE 27 AND THIRD AMENDMENT PLAT RECORDED IN BOOK 1034 OF MAPS, PAGE 39 IN
THE OFFICE OF THE COUNTY RECORDER OF MARICOPA COUNTY, ARIZONA.

 

TOGETHER WITH AN UNDIVIDED INTEREST IN AND TO THE COMMON ELEMENTS AS SET FORTH
IN SAID DECLARATION AND AS DESIGNATED ON SAID PLAT.

 

34

--------------------------------------------------------------------------------


 

EXHIBIT “A-3”

 

9159 W. Thunderbird Road, Building F

Peoria, AZ 85381 (Peoria (PEA))

 

Real property in the City of Peoria, County of Maricopa, State of Arizona,
described as follows:

 

PARCEL NO. 1:

 

UNITS 101 THROUGH 112, INCLUSIVE, OF BUILDING F, OF PLAZA TOWN CENTER OFFICE
CONDOMINIUM, A CONDOMINIUM AS CREATED BY THAT CERTAIN DECLARATION RECORDED
SEPTEMBER 07, 2006 AS 2006-1189463 OF OFFICIAL RECORDS AND SHOWN ON THE PLAT OF
SAID CONDOMINIUM RECORDED AS BOOK 861 OF MAPS, PAGE 24, IN THE OFFICE OF THE
COUNTY RECORDER OF MARICOPA COUNTY, ARIZONA.

 

TOGETHER WITH AN UNDIVIDED INTEREST IN AND TO THE COMMON ELEMENTS AS SET FORTH
IN SAID DECLARATION AND AS DESIGNATED ON SAID PLAT.

 

PARCEL NO. 2:

 

A NON-EXCLUSIVE, EASEMENT FOR UTILITY SERVICES AND VEHICULAR AND PEDESTRIAN
INGRESS AND EGRESS AS SET FORTH IN DECLARATION OF EASEMENTS RECORDED NOVEMBER
14, 2005 AS 2005-1722279 OF OFFICIAL RECORDS AND RE-RECORDED OCTOBER 24, 2007 AS
2007-1151579 OF OFFICIAL RECORDS OVER THE FOLLOWING DESCRIBED PROPERTY;

 

A PORTION OF THE NORTHWEST QUARTER OF SECTION 15, TOWNSHIP 3 NORTH, RANGE 1 EAST
OF THE GILA AND SALT RIVER BASE AND MERIDIAN, MARICOPA COUNTY, ARIZONA BEING
MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTH QUARTER CORNER OF SECTION 16 OF SAID TOWNSHIP 3 NORTH;

 

THENCE, NORTH 87 DEGREES 41 MINUTES 30 SECONDS EAST, ALONG THE NORTH LINE OF THE
NORTHEAST QUARTER OF SAID SECTION 16, AND THE MONUMENT LINE OF THUNDERBIRD ROAD,
A DISTANCE OF 2,691.62 FEET TO THE NORTHEAST CORNER OF SAID SECTION 16;

 

THENCE, SOUTH 00 DEGREES 29 MINUTES 59 SECONDS WEST, A DISTANCE OF 55.07 FEET TO
A POINT ON THE SOUTH RIGHT-OF-WAY LINE OF SAID THUNDERBIRD ROAD AND THE TRUE
POINT OF BEGINNING;

 

THENCE, NORTH 87 DEGREES 42 MINUTES 37 SECONDS EAST, ALONG SAID SOUTH
RIGHT-OF-WAY LINE, A DISTANCE OF 25.03 FEET;

 

35

--------------------------------------------------------------------------------


 

THENCE, SOUTH 00 DEGREES 29 MINUTES 59 SECONDS WEST, A DISTANCE OF 392.46 FEET;

 

THENCE, NORTH 89 DEGREES 30 MINUTES 01 SECONDS WEST, A DISTANCE OF 25.00 FEET;

 

THENCE, NORTH 00 DEGREES 29 MINUTES 59 SECONDS EAST, A DISTANCE OF 391.24 FEET
TO THE TRUE POINT OF BEGINNING.

 

PARCEL NO. 3:

 

A NON-EXCLUSIVE, PERPETUAL EASEMENT FOR THE PURPOSES OF REASONABLE VEHICULAR AND
PEDESTRIAN INGRESS AND EGRESS, PARKING SPACES, DRAINAGE AND RETENTION OF STORM
WATER, UTILITIES, AS CREATED BY THE DECLARATION OF COVENANTS, CONDITIONS,
RESTRICTIONS AND EASEMENTS FOR PLAZA TOWN CENTER RECORDED AS 2006-990215 OF
OFFICIAL RECORDS; FIRST AMENDMENT RECORDED AS 2006-1654818 OF OFFICIAL RECORDS;
SECOND AMENDMENT RECORDED AS 2007-198628 OF OFFICIAL RECORDS AND RE-RECORDED AS
2007-210971 OF OFFICIAL RECORDS.

 

36

--------------------------------------------------------------------------------


 

EXHIBIT “A-4”

 

7337 East Thomas Road, Scottsdale, AZ 85251 (Scottsdale (SAZ))

 

Real property in the City of Scottsdale, County of Maricopa, State of Arizona,
described as follows:

 

LOTS 1, 2 AND 3, BLOCK 1, OF JUANITA “Y” OLMO FRONTIER PLACE, ACCORDING TO THE
PLAT OF RECORD IN THE OFFICE OF THE COUNTY RECORDER OF MARICOPA COUNTY, ARIZONA,
RECORDED IN BOOK 46 OF MAPS, PAGE 12.

 

37

--------------------------------------------------------------------------------


 

EXHIBIT “A-5”

 

7340 East Thomas Road, Scottsdale, AZ 85251 (Scottsdale (SAZ))

 

Real property in the City of Scottsdale, County of Maricopa, State of Arizona,
described as follows:

 

THE EAST 160.00 FEET OF THAT PART OF LOT 4, BLOCK 13, OF SECURITY ACRES AMENDED,
ACCORDING TO THE PLAT OF RECORD IN THE OFFICE OF THE COUNTY RECORDER OF MARICOPA
COUNTY, ARIZONA, RECORDED IN BOOK 8 OF MAPS, PAGE 59, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHEAST CORNER OF THE SOUTHWEST QUARTER OF THE SOUTHWEST
QUARTER OF SECTION 26, TOWNSHIP 2 NORTH, RANGE 4 EAST;

 

RUN THENCE WEST 20.00 FEET;

 

THENCE NORTH PARALLEL TO AND 20.00 FEET WEST OF THE EAST LINE OF THE SOUTHWEST
QUARTER OF THE SOUTHWEST QUARTER OF SAID SECTION 26, A DISTANCE OF 284.59 FEET;

 

THENCE NORTH 89 DEGREES 59 MINUTES WEST 136.38 FEET TO THE TRUE POINT OF
BEGINNING;

 

THENCE NORTH 89 DEGREES 59 MINUTES WEST 500.00 FEET MORE OR LESS TO THE WEST
LINE OF SAID LOT 4;

 

THENCE SOUTH 251.88 FEET MORE OR LESS TO THE SOUTHWEST CORNER OF SAID LOT 4;

 

THENCE EAST ALONG THE SOUTH LINE OF LOT 4, A DISTANCE OF 500.00 FEET;

 

THENCE NORTH TO THE POINT OF BEGINNING.

 

ALSO DESCRIBED AS (AS SURVEYED LEGAL DESCRIPTION):

 

Situated in the State of Arizona, County of Maricopa, City of Scottsdale being
part of the Southwest Quarter of Section 26, Township 2 North, Range 4 East of
the Gila and Salt River Meridian, and being the East 160.00 feet of that part of
Lot 4, Block 13 of “SECURITY ACRES” according to the Plat of Record recorded in
Book 8 of Maps, Page 59 of said Maricopa County Records, and being more
particularly bounded and described as follows:

 

BEGINNING at a brass cap in hole found at the Southeast comer of the Southwest
Quarter of the Southwest Quarter of said Section 26, said point also being the
centerline intersection of Thomas Road and Civic Center Plaza;

 

38

--------------------------------------------------------------------------------


 

Thence South 90 degrees 00 minutes 00 seconds West, along said centerline of
Thomas Road, a distance of 20.00 feet;

 

Thence North 00 degrees 18 minutes 30 seconds East, leaving said centerline
along a line parallel to and 20.00 feet West of the East line of the Southwest
Quarter of the Southwest Quarter of said Section 26, a distance of 284.59 feet
to a point;

 

Thence North 89 degrees 59 minutes 00 seconds West, a distance of 136.38 feet to
the TRUE POINT OF BEGINNING;

 

Thence South 00 degrees 18 minutes 30 seconds West, a distance of 229.63 feet to
a point along the Northerly right of way line of said Thomas Road;

 

Thence South 90 degrees 00 minutes 00 seconds West, along said right of way
line, a distance of 160.00 feet to a point;

 

Thence North 00 degrees 18 minutes 30 seconds East, leaving said right of way
line, a distance of 229.68 feet to a point;

 

Thence South 89 degrees 59 minutes 00 seconds East, a distance of 160.00 feet to
the TRUE POINT OF BEGINNING and containing 0.84 acres (36,745 square feet) of
land.

 

39

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

INTENTIONALLY OMITTED

 

40

--------------------------------------------------------------------------------

 

EXHIBIT “C”

 

FAIR MARKET VALUE

 

“Fair Market Value” or “Fair Market Rent” means the fair market value (or fair
market rent, as applicable) of the Premises or applicable portion thereof on a
specified date as agreed to by the parties, or failing such agreement within ten
(10) days of such date, as established pursuant the following appraisal process.
Each party shall within ten (10) days after written demand by the other select
one MAI Appraiser to participate in the determination of Fair Market Value or
Fair Market Rent, as applicable. For all purposes under this Master Lease, the
Fair Market Value shall be the fair market value of the Premises or applicable
portion thereof unencumbered by this Master Lease. Within ten (10) days of such
selection, the MAI Appraisers so selected by the parties shall select a third
(3rd) MAI Appraiser. The three (3) selected MAI Appraisers shall each determine
the Fair Market Value (or, as applicable, Fair Market Rent) of the Premises or
applicable portion thereof within thirty (30) days of the selection of the third
appraiser. To the extent consistent with sound appraisal practices as then
existing at the time of any such appraisal, and if requested by Landlord, such
appraisal shall be made on a basis consistent with the basis on which the
Premises or applicable portion thereof were appraised at the time of their
acquisition by Landlord. Tenant shall pay the fees and expenses of any MAI
Appraiser retained pursuant to this Exhibit.

 

If either party fails to select a MAI Appraiser within the time period set forth
in the foregoing paragraph, the MAI Appraiser selected by the other party shall
alone determine the fair market value (or, as applicable, fair market rent) of
the Premises or applicable portion thereof in accordance with the provisions of
this Exhibit and the Fair Market Value (or Fair Market Rent) so determined shall
be binding upon the parties. If the MAI Appraisers selected by the parties are
unable to agree upon a third (3rd) MAI Appraiser within the time period set
forth in the foregoing paragraph, either party shall have the right to apply at
Tenant’s expense to the presiding judge of the court of original trial
jurisdiction in the county in which the Premises or applicable portion thereof
are located to name the third (3rd) MAI Appraiser.

 

Within five(5) days after completion of the third (3rd) MAI Appraiser’s
appraisal, all three (3) MAI Appraisers shall meet and a majority of the MAI
Appraisers shall attempt to determine the fair market value (or, as applicable,
fair market rent) of the Premises or applicable portion thereof. If a majority
are unable to determine the fair market value (or fair market rent) at such
meeting, the three (3) appraisals shall be added together and their total
divided by three (3). The resulting quotient shall be the Fair Market Value (or,
as applicable, Fair Market Rent). If, however, either or both of the low
appraisal or the high appraisal are more than ten percent (10%) lower or higher
than the middle appraisal, any such lower or higher appraisal shall be
disregarded. If only one (1) appraisal is disregarded, the remaining two
(2) appraisals shall be added together and their total divided by two (2), and
the resulting quotient shall be such Fair Market Value (or, as applicable, Fair
Market Rent). If both the lower appraisal and higher appraisal are disregarded
as provided herein, the middle appraisal shall be such Fair Market Value (or
Fair Market Rent). In any event, the result of the foregoing appraisal process
shall be final and binding.

 

“MAI Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in the state(s) where the Premises or applicable portion thereof are
located and who has substantial experience in performing appraisals of
facilities similar to the Premises or applicable portion thereof and is
certified as a member of the American Institute of Real Estate Appraisers or
certified as a SRPA by the

 

41

--------------------------------------------------------------------------------


 

Society of Real Estate Appraisers, or, if such organizations no longer exist or
certify appraisers, such successor organization or such other organization as is
approved by Landlord.

 

42

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

PERMITTED EXCEPTIONS

 

1.                                      The standard printed exceptions,
conditions and exclusions from coverage contained in the standard coverage
owner’s title policy then prevailing in use at the title company that
consummates the sale transaction.

 

2.                                      Any matters which an accurate survey of
the Premises may show.

 

3.                                      Real property taxes and assessments.

 

4.                                      Any matters shown as title exceptions in
the ALTA Owner’s Policy of Title Insurance obtained by Landlord in connection
with its acquisition of the Premises.

 

5.                                      Such other matters burdening the
Premises which were created with the consent or knowledge of Tenant or arising
out of Tenant’s acts or omissions.

 

43

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

CERTAIN DEFINITIONS

 

For purposes of this Master Lease, the following terms and words shall have the
specified meanings:

 

ENVIRONMENTAL DEFINITIONS

 

“Environmental Activities” shall mean the use, generation, transportation,
handling, discharge, production, treatment, storage, release or disposal of any
Hazardous Materials at any time to or from any portion of the Premises or
located on or present on or under any portion of the Premises.

 

“Hazardous Materials” shall mean (a) any petroleum products and/or by-products
(including any fraction thereof), flammable substances, explosives, radioactive
materials, hazardous or toxic wastes, substances or materials, known carcinogens
or any other materials, contaminants or pollutants as to which liability or
standards of conduct are imposed under Hazardous Materials Laws, which pose a
hazard to any portion of the Premises or to Persons on or about any portion of
the Premises or cause any portion of the Premises to be in violation of any
Hazardous Materials Laws; (b) asbestos in any form which is friable; (c) urea
formaldehyde in foam insulation or any other form; (d) transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty (50) parts per million or any other more
restrictive standard then prevailing; (e) medical wastes and biohazards;
(f) radon gas; and (g) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental authority because
of its dangerous or deleterious properties or characteristics or would pose a
hazard to the health and safety of the occupants of any portion of the Premises
or the owners and/or occupants of property adjacent to or surrounding any
portion of the Premises, including, without limitation, any materials or
substances that are listed in the United States Department of Transportation
Hazardous Materials Table (49 CFR 172.101) as amended from time to time.

 

“Hazardous Materials Claims” shall mean any and all enforcement, clean-up,
removal or other governmental or regulatory actions, claims or orders
threatened, completed or instituted pursuant to any Hazardous Material Laws,
together with all claims made or threatened by any third party against any
portion of the Premises, Landlord or Tenant relating to damage, contribution,
cost recovery compensation, loss or injury resulting from any Hazardous
Materials.

 

“Hazardous Materials Laws” shall mean any laws, ordinances, regulations,
rules having the force and effect of law, or orders relating to the environment,
health and safety, Environmental Activities, Hazardous Materials, air and water
quality, waste disposal and other environmental matters.

 

OTHER DEFINITIONS

 

“Affiliate” shall mean with respect to any Person, any other Person which
Controls, is Controlled by or is under common Control with the first Person.

 

“Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which national banks in the City of New York, New York, or
in the municipality wherein the Facility is located are closed.

 

44

--------------------------------------------------------------------------------


 

“CC&R’s” shall mean covenants, conditions and restrictions or similar use,
maintenance or ownership obligations encumbering or binding upon the real
property comprising any Facility.

 

“Control” shall mean, as applied to any Person, the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through ownership, voting control, by contract or otherwise.

 

“Consumer Price Index or CPI” shall mean the Consumer Price Index as now
published by the U.S. Bureau of Labor Statistics under the caption: “United
States City Average for Urban Wage Earners and Clerical Workers All Items,” or
any revision or equivalent thereof hereafter published by that Bureau, or if
there ceases to be any such publication, any substantially equivalent Price
Index generally recognized as authoritative, designated by Landlord.

 

“Debt to Equity Ratio” shall mean the ratio of Total Liabilities to Net Worth.

 

“Medical Waste” shall mean all medical waste as defined by California Health and
Safety Code §117690, as amended or supplemented. If a Situs State has a
comparable statute that defines “medical waste”, Medical Waste for purposes of
all Facilities in such Situs State shall have the meaning set forth in such
statute.

 

“Landlord’s Investment” shall mean, as to any particular Facility, the amount
shown for such Facility on Exhibit “G” hereof.

 

“Net Worth” means with respect to any Person, the amount by which such Person’s
Total Assets exceeds Total Liabilities.

 

“Person” shall mean any individual, partnership, association, corporation,
limited liability company or other entity.

 

“Total Assets” means all assets of a Person determined on a consolidated basis
in accordance with generally accepted accounting principles.

 

“Total Liabilities” means all liabilities of a Person (excluding deferred tax
liability) determined on a consolidated basis in accordance with generally
accepted accounting principles.

 

45

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

FINANCIAL, MANAGEMENT AND REGULATORY REPORTS

 

Tenant shall keep adequate records and books of account with respect to the
finances and business of Tenant generally and with respect to the Premises, in
accordance with generally accepted accounting principles (“GAAP”) consistently
applied.

 

During the Term, Tenant shall deliver to Landlord, prior to one hundred twenty
(120) days after the close of each fiscal year of Tenant, Guarantor or any
Resulting Guarantor annual audited or reviewed financial statements of Tenant,
Guarantor or any Resulting Guarantor, commencing with the fiscal year including
the date of commencement of the Term, certified by a nationally recognized firm
of independent certified public accountants. In addition, Tenant shall also
furnish to Landlord prior to sixty (60) days after the end of each of the three
remaining quarters, unaudited financial statements and all other quarterly
reports of Tenant, Guarantor or any Resulting Guarantor, certified by their
respective chief financial officers, and all filings, if any, of Form 10-K,
Form 10-Q and other required filings with the Securities and Exchange Commission
pursuant to the provisions of the Securities Exchange Act of 1934, as amended,
or any other law.

 

If, for whatever reason, the financial results of Tenant do not appear, or are
not included, in the consolidated financial statements required to be provided
to Landlord pursuant to the foregoing paragraph, then Tenant shall also deliver
to Landlord Tenant’s financial statements meeting the same requirements and
within the same timeframes as required for Holdings pursuant to the foregoing
paragraph.

 

All financial statements shall be prepared in accordance with GAAP consistently
applied. All annual financial statements shall be accompanied (i) by an opinion
of the accounting firm preparing such statements stating that (A) there are no
qualifications as to the scope of the audit or review and (B) the audit or
review was performed in accordance with GAAP and (ii) by the affidavit of the
president or a vice president (or officer, director or manager of a similar
position) of Tenant, dated within five (5) days after the delivery of such
statement, stating that (C) the affiant knows of no Event of Default, or event
which, upon notice or the passage of time or both, would become an Event of
Default which has occurred and is continuing hereunder or, if any such event has
occurred and is continuing, specifying the nature and period of existence
thereof and what action Tenant has taken or proposes to take with respect
thereto and (D) except as otherwise specified in such affidavit, that to
affiant’s knowledge Tenant has fulfilled all of its obligations under this
Master Lease which are required to be fulfilled on or prior to the date of such
affidavit. All financial statements shall be sent via email to Landlord at
jay@theriacenterprises.com or to such other email address which Landlord shall,
in writing, direct.

 

On or before the date that is sixty (60) days after the end of each calendar
quarter, Tenant shall deliver to Landlord quarterly profit and loss reports
concerning the Business at each Facility and the combined Facilities in this
Master Lease. Such reports shall be in substantially the same form as delivered
by Tenant to Landlord in connection with Landlord’s acquisition of the Premises
and shall contain a level of detail reasonably satisfactory to Landlord. Such
reports shall be sent via email to Landlord at jay@theriacenterprises.com or to
such other email address which Landlord shall, in writing, direct.

 

Tenant shall furnish to Landlord within fifteen (15) days of receipt written
notice of any of the following: (i) any material violation of any federal,
state, or local licensing or reimbursement certification statute or regulation,
including Medicare or Medicaid, (ii) any suspension, termination or

 

46

--------------------------------------------------------------------------------


 

restriction placed on Tenant or any portion of the Premises or the operation of
any portion of the Business which would have a material adverse effect on the
operation of the Business at a Facility, and (iii) any material violation of any
permit, approval or certification in connection with any portion of the Premises
or any portion of the Business, by any federal, state, or local authority,
including Medicare or Medicaid, if applicable.

 

Tenant shall, on or before the date that is seventy-five (75) days after the
beginning of each fiscal year of Holdings, provide Landlord with an annual
operating budget covering the operations of Holdings for the forthcoming fiscal
year. If, for whatever reason, the operating budget of Holdings would not
include and cover the operations of Tenant for the forthcoming fiscal year, then
Tenant shall deliver to Landlord, within sixty (60) days after the beginning of
Tenant’s fiscal year, an annual operating budget covering the operations of
Tenant for such fiscal year.

 

47

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

LANDLORD’S INVESTMENT

 

 

 

 

 

 

 

 

 

Landlord’s

 

 

#

 

Location

 

Street Address

 

State

 

Investment

 

 

1

 

Scottsdale (SAZ)

 

7337 East Thomas Road

 

AZ

 

$

2,350,000

 

 

2

 

Casa Grande (CGA)

 

1281 East Cottonwood Lane

 

AZ

 

$

6,600,000

 

 

3

 

Scottsdale (SAZ)

 

7440 East Thomas Road

 

AZ

 

$

7,370,000

 

 

4

 

Peoria (PEA)

 

9159 W. Thunderbird Rd., Bldg F

 

AZ

 

$

4,720,000

 

 

5

 

Gilbert (GLA)

 

2680 South Val Vista Dr.

 

AZ

 

$

4,650,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

$

25,690.00

 

 

 

48

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Schedule of Rentable Square Footage

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

Rentable

 

Site

 

 

 

 

 

 

 

Square

 

No.

 

Location

 

Address

 

Owner/Landlord

 

Footage

 

1

 

Casa Grande (CGA)

 

1281 E. Cottonwood Ln.
Casa Grande, AZ 85222

 

Theriac Enterprises of Casa Grande, LLC (FL)

 

14,216

 

2

 

Gilbert (GLA)

 

2680 South Val Vista Dr.
Gilbert, AZ 85295
(Unit Nos. 101, 105, 107, 109, and 115)

 

Theriac Enterprises of Gilbert, LLC (FL)

 

5,960

 

3

 

Peoria (PEA)

 

9159 W. Thunderbird Road
Building F
Peoria, AZ 85381

 

Theriac Enterprises of Peoria, LLC (FL)

 

7,292

 

4

 

Scottsdale (SAZ) (Central)

 

7340 East Thomas Road
Scottsdale, AZ 85251

 

Theriac Enterprises of Scottsdale, LLC (FL)

 

9,189

 

5

 

Scottsdale (SAZ) (Dolphin)

 

7337 East Thomas Road
Scottsdale, AZ 85251

 

Arizona Radiation Enterprises, LLC (AZ)

 

6,204

 

 

49

--------------------------------------------------------------------------------
